EXHIBIT 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 2, 2015

among

IXIA,

as the Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors,

SILICON VALLEY BANK,

as Administrative Agent, Swingline Lender and

L/C Issuer,

REGIONS BANK and SILICON VALLEY BANK,

as Co-Lead Arrangers,

REGIONS BANK,

as Syndication Agent

CADENCE BANK, N.A.,

as Documentation Agent

and

THE LENDERS PARTY HERETO

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     2   

1.01.

 

Defined Terms

     2   

1.02.

 

Other Interpretive Provisions

     33   

1.03.

 

Accounting Terms

     34   

1.04.

 

Rounding

     35   

1.05.

 

Times of Day

     35   

1.06.

 

Letter of Credit Amounts

     35   

1.07.

 

UCC Terms

     35   

1.08.

 

Amendment and Restatement of Existing Credit Agreement

     35   

1.09.

 

Reaffirmation of Loan Documents

     36   

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

     36   

2.01.

 

Loans

     36   

2.02.

 

Borrowings, Conversions and Continuations of Loans

     37   

2.03.

 

Letters of Credit

     38   

2.04.

 

Swingline Loans

     46   

2.05.

 

Prepayments

     48   

2.06.

 

Termination or Reduction of Commitments

     50   

2.07.

 

Repayment of Loans

     50   

2.08.

 

Interest and Default Rate

     51   

2.09.

 

Fees

     52   

2.10.

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     52   

2.11.

 

Evidence of Debt

     53   

2.12.

 

Payments Generally; Administrative Agent’s Clawback

     54   

2.13.

 

Sharing of Payments by Lenders

     55   

2.14.

 

Cash Collateral

     56   

2.15.

 

Defaulting Lenders

     57   

2.16.

 

Increase in Facilities

     59   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     60   

3.01.

 

Taxes

     60   

3.02.

 

Illegality

     64   

3.03.

 

Inability to Determine Rates

     65   

3.04.

 

Increased Costs; Reserves on Eurodollar Rate Loans

     65   

3.05.

 

Compensation for Losses

     67   

3.06.

 

Mitigation Obligations; Replacement of Lenders

     67   

3.07.

 

Survival

     68   

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     68   

4.01.

 

Conditions of Initial Credit Extension

     68   

4.02.

 

Conditions to all Credit Extensions

     70   

4.03.

 

Post-Closing Conditions Subsequent

     70   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     71   

5.01.

 

Existence, Qualification and Power

     71   

5.02.

 

Authorization; No Contravention

     71   

5.03.

 

Governmental Authorization; Other Consents

     71   

5.04.

 

Binding Effect

     71   

5.05.

 

Financial Statements; No Material Adverse Effect

     72   

5.06.

 

Litigation

     72   

5.07.

 

No Default

     72   

5.08.

 

Ownership of Property

     73   

5.09.

 

Environmental Compliance

     73   

5.10.

 

Insurance

     73   

5.11.

 

Taxes

     74   

5.12.

 

ERISA Compliance

     74   

5.13.

 

Margin Regulations; Investment Company Act

     75   

5.14.

 

Disclosure

     75   

5.15.

 

Compliance with Laws

     75   

5.16.

 

Solvency

     75   

5.17.

 

Casualty, Etc.

     75   

5.18.

 

Sanctions Concerns and Anti-Corruption laws

     76   

5.19.

 

Responsible Officers

     76   

5.20.

 

Subsidiaries; Equity Interests; Loan Parties

     76   

5.21.

 

Collateral Representations

     77   

5.22.

 

Designation as Senior Indebtedness

     78   

5.23.

 

Intellectual Property; Licenses, Etc.

     78   

ARTICLE VI AFFIRMATIVE COVENANTS

     78   

6.01.

 

Financial Statements

     78   

6.02.

 

Certificates; Other Information

     79   

6.03.

 

Notices

     82   

6.04.

 

Payment of Obligations

     82   

6.05.

 

Preservation of Existence, Etc.

     82   

6.06.

 

Maintenance of Properties

     83   

6.07.

 

Maintenance of Insurance

     83   

6.08.

 

Compliance with Laws

     83   

6.09.

 

Books and Records

     83   

6.10.

 

Inspection Rights

     84   

6.11.

 

Use of Proceeds

     84   

6.12.

 

Material Contracts

     84   

6.13.

 

Covenant to Guarantee Obligations

     84   

6.14.

 

Covenant to Give Security

     84   

6.15.

 

Further Assurances

     85   

6.16.

 

Compliance with Terms of Leaseholds

     86   

6.17.

 

Convertible Notes

     86   

6.18.

 

Convertible Note Pre-Funded Collateral Account

     86   

6.19.

 

Anti-Corruption Laws

     86   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

ARTICLE VII NEGATIVE COVENANTS

     86   

7.01.

 

Liens

     86   

7.02.

 

Indebtedness

     88   

7.03.

 

Investments

     89   

7.04.

 

Fundamental Changes

     90   

7.05.

 

Dispositions

     90   

7.06.

 

Restricted Payments

     91   

7.07.

 

Change in Nature of Business

     92   

7.08.

 

Transactions with Affiliates

     92   

7.09.

 

Burdensome Agreements

     92   

7.10.

 

Use of Proceeds

     92   

7.11.

 

Financial Covenants

     92   

7.12.

 

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes

     93   

7.13.

 

Sale and Leaseback Transactions

     93   

7.14.

 

Prepayments, Etc. of Indebtedness

     93   

7.15.

 

Amendment, Etc. of Indebtedness

     93   

7.16.

 

Sanctions

     94   

7.17.

 

Anti-Corruption Laws

     94   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     94   

8.01.

 

Events of Default

     94   

8.02.

 

Remedies upon Event of Default

     96   

8.03.

 

Application of Funds

     97   

ARTICLE IX ADMINISTRATIVE AGENT

     98   

9.01.

 

Appointment and Authority

     98   

9.02.

 

Rights as a Lender

     99   

9.03.

 

Exculpatory Provisions

     99   

9.04.

 

Reliance by Administrative Agent

     100   

9.05.

 

Delegation of Duties

     100   

9.06.

 

Resignation of Administrative Agent

     100   

9.07.

 

Non-Reliance on Administrative Agent and Other Lenders

     101   

9.08.

 

No Other Duties, Etc.

     102   

9.09.

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     102   

9.10.

 

Collateral and Guaranty Matters

     103   

9.11.

 

Secured Cash Management Agreements and Secured Hedge Agreements

     104   

ARTICLE X CONTINUING GUARANTY

     104   

10.01.

 

Guaranty

     104   

10.02.

 

Rights of Lenders

     105   

10.03.

 

Certain Waivers

     105   

10.04.

 

Obligations Independent

     105   

10.05.

 

Subrogation

     105   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

10.06.

 

Termination; Reinstatement

     106   

10.07.

 

Stay of Acceleration

     106   

10.08.

 

Condition of Borrower

     106   

10.09.

 

Appointment of Borrower

     106   

10.10.

 

Right of Contribution

     106   

10.11.

 

Keepwell

     107   

ARTICLE XI MISCELLANEOUS

     107   

11.01.

 

Amendments, Etc.

     107   

11.02.

 

Notices; Effectiveness; Electronic Communications

     109   

11.03.

 

No Waiver; Cumulative Remedies; Enforcement

     111   

11.04.

 

Expenses; Indemnity; Damage Waiver

     111   

11.05.

 

Payments Set Aside

     113   

11.06.

 

Successors and Assigns

     113   

11.07.

 

Treatment of Certain Information; Confidentiality

     117   

11.08.

 

Right of Setoff

     118   

11.09.

 

Interest Rate Limitation

     119   

11.10.

 

Counterparts; Integration; Effectiveness

     119   

11.11.

 

Survival of Representations and Warranties

     119   

11.12.

 

Severability

     120   

11.13.

 

Replacement of Lenders

     120   

11.14.

 

Governing Law; Jurisdiction; Etc.

     121   

11.15.

 

Waiver of Jury Trial and Judicial Reference

     122   

11.16.

 

Subordination

     122   

11.17.

 

No Advisory or Fiduciary Responsibility

     123   

11.18.

 

Electronic Execution of Assignments and Certain Other Documents

     123   

11.19.

 

USA PATRIOT Act Notice

     123   

11.20.

 

Time of the Essence

     124   

11.21.

 

ENTIRE AGREEMENT

     124   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

BORROWER PREPARED SCHEDULES

 

Schedule 1.01(c) Responsible Officers Schedule 5.10 Insurance Schedule 5.12
Pension Plans Schedule 5.20(a) Subsidiaries, Joint Ventures, Partnerships and
Other Equity Investments Schedule 5.20(b) Loan Parties Schedule 5.21(b)
Intellectual Property Schedule 5.21(c) Documents, Instrument, and Tangible
Chattel Paper Schedule 5.21(d)(i) Deposit Accounts & Securities Accounts
Schedule 5.21(d)(ii) Electronic Chattel Paper & Letter-of-Credit Rights Schedule
5.21(e) Commercial Tort Claims Schedule 5.21(f) Pledged Equity Interests
Schedule 5.21(g) Other Properties Schedule 5.21(h) Material Contracts Schedule
6.18 CPCA Schedule 7.01 Existing Liens Schedule 7.02 Existing Indebtedness
Schedule 7.03 Existing Investments

ADMINISTRATIVE AGENT PREPARED SCHEDULES

 

Schedule 1.01(a) Certain Addresses for Notices Schedule 1.01(b) Initial
Commitments and Applicable Percentages

EXHIBITS

 

Exhibit A Form of Administrative Questionnaire Exhibit B Form of Assignment and
Assumption Exhibit C Form of Compliance Certificate Exhibit D Form of Joinder
Agreement Exhibit E Form of Loan Notice Exhibit F Form of Permitted Acquisition
Certificate Exhibit G Form of Revolving Note Exhibit H Form of Secured Party
Designation Notice Exhibit I Form of Solvency Certificate Exhibit J Form of
Swingline Loan Notice Exhibit K Form of Term Note Exhibit L Form of Officer’s
Certificate Exhibit M Forms of U.S. Tax Compliance Certificates Exhibit N Form
of Landlord Waiver Exhibit O Form of Financial Condition Certificate

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of March 2, 2015, among IXIA, a California corporation (the “Borrower”), the
Guarantors (defined herein), the Lenders (defined herein), and SILICON VALLEY
BANK (“SVB”), as Administrative Agent, Swingline Lender and L/C Issuer.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower, the Guarantors, Bank of America, N.A. (in its capacities
as the Administrative Agent, the Swingline Lender and the L/C Issuer as defined
in and pursuant to the Existing Credit Agreement (defined herein), the “Existing
Agent”) and certain financial institutions (the “Existing Lenders”) have entered
into the Credit Agreement dated as of December 21, 2012 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”).

WHEREAS, the Borrower, the Guarantors, the Existing Agent, SVB and the Existing
Lenders have entered into that certain Resignation and Appointment Agreement
dated as of January 30, 2015 (as amended, restated, supplemented or otherwise
modified, the “Resignation and Appointment Agreement”) whereby the Existing
Agent resigned as the Administrative Agent, the Swingline Lender and the L/C
Issuer and SVB accepted an appointment by the Existing Lenders as the
Administrative Agent, the Swingline Lender and as the L/C Issuer.

WHEREAS, to secure the payment and performance of the Obligations (as defined in
the Existing Credit Agreement) and to otherwise induce the Existing Lenders to
make loans and other extensions of credit under the Existing Credit Agreement,
the Borrower and the Guarantors executed and delivered prior to the date hereof
one or more of the Loan Documents (as defined in the Existing Credit Agreement)
other than the Existing Credit Agreement (each as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing Loan
Documents”).

WHEREAS, it is the intention of the parties to this Agreement that (a) this
Agreement not constitute a novation and that, from and after the Effective Date,
the Existing Credit Agreement shall be amended and restated hereby and all
references herein to “hereunder”, “hereof”, or words of like import and all
references in any other Loan Document to the “Credit Agreement” or words of like
import shall mean and be a reference to the Existing Credit Agreement as amended
and restated hereby (and any section references to the Existing Credit Agreement
shall refer to the applicable equivalent provision set forth herein although the
section number thereof may have changed), (b) all Defaults or Events of Default
ocurring under the Existing Credit Agreement or Existing Loan Documents prior to
the Effective Date shall be deemed waived by the execution of this Agreement and
(c) all obligations under the Existing Loan Documents shall continue in full
force and effect as modified, restated or reaffirmed by the Loan Documents.

WHEREAS, the Administrative Agent, the Swingline Lender, the L/C Issuer and the
Lenders have agreed to (a) amend and restate the Existing Credit Agreement
pursuant to the terms hereof and (b) make such loans and other financial
accommodations to the Loan Parties on the terms and subject to the conditions as
set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree that the Existing Credit
Agreement is hereby amended and restated as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2015 Convertible Notes” means the 3.00% unsecured convertible notes of the
Borrower due December 15, 2015 in an aggregate original principal amount of
$200,000,000 issued and sold pursuant to the Convertible Note Documents, as such
convertible notes may be exchanged or repurchased in the open market prior to
maturity. For the avoidance of doubt, any such note that becomes an Extended
Convertible Note shall no longer constitute a 2015 Convertible Note for any
purposes of this Agreement.

“2015 Liquidity Threshold” means Available Liquidity of $25,000,000 in excess of
the amount required to repay the 2015 Convertible Notes in full in cash on
December 15, 2015.

“2015 Springing Maturity Date” means if at any time during the six (6) month
period commencing on June 15, 2015 and ending on December 15, 2015, the Borrower
does not satisfy the 2015 Liquidity Threshold, each Facility shall terminate and
all amounts outstanding thereunder shall be due and payable in full on
September 14, 2015, or if such date has passed, within two (2) Business Days of
the date Borrower first fails to satisfy the Liquidity Threshold; provided,
however, that if the 2015 Liquidity Threshold is subsequently achieved prior to
September 14, 2015 (and for so long as the 2015 Liquidity Threshold is
maintained), the 2015 Springing Maturity Date shall not apply.

“Accounting” has the meaning specified in the definition of “GAAP”.

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Act” has the meaning specified in Section 11.19.

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that Additional Secured Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor.

“Administrative Agent” means SVB in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

2



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Effective
Date, such Term Lender’s Term Commitment at such time and (ii) thereafter, the
outstanding principal amount of such Term Lender’s Term Loans at such time, and
(b) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Facility represented by such Revolving Lender’s Revolving Commitment
at such time, subject to adjustment as provided in Section 2.15. If the
Commitment of all of the Lenders to make Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Commitments have expired, then the Applicable Percentage
of each Lender in respect of the applicable Facility shall be determined based
on the Applicable Percentage of such Lender in respect of such Facility most
recently in effect, giving effect to any subsequent assignments. The Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 1.01(b) or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Total
Leverage Ratio), it being understood that the Applicable Rate for (a) Revolving
Loans that are Eurodollar Rate Loans (i) upon the Effective Date until the first
anniversary of the Effective Date, shall be the percentage set forth under the
column “Term Loan” and “Eurodollar Rate” and (ii) from and after the first
anniversary of the Effective Date, shall be the percentage set forth under the
column “Revolving Loans” and “Eurodollar Rate”, (b) Revolving Loans that are
Base Rate Loans (i) upon the Effective Date until the first anniversary of the
Effective Date, shall be the percentage set forth under the column “Term Loan”
and “Base Rate “and (ii) from and after the first anniversary of the Effective
Date, shall be the percentage set forth under the column “Revolving Loans” and
“Base Rate”, (c) that portion of the Term Loan comprised of Eurodollar Rate
Loans shall be the percentage set forth under the column “Term Loan” and
“Eurodollar Rate”, (d) that portion of the Term Loan comprised of Base Rate
Loans shall be the percentage set forth under the column “Term Loan” and “Base
Rate”, (e) the Commitment Fee shall be the percentage set forth under the column
“Commitment Fee” and (f) the Letter of Credit Fee shall be the percentage set
forth under the column “Letter of Credit Fee”.

 

3



--------------------------------------------------------------------------------

Applicable Rate

 

Level

  

Consolidated

Total Leverage

Ratio

   Eurodollar Rate (%)     Base Rate     Commitment
Fee
(%)     Letter of
Credit Fee
(%)         Revolving
Loans     Term
Loan     Revolving
Loans     Term
Loan       3    ³ 2.50:1.00      3.00 %      4.25 %      2.00 %      3.25 %     
0.50 %      3.00 %  2    ³ 1.50:1.00 but < 2.50:1.00      2.50 %      4.25 %   
  1.50 %      3.25 %      0.40 %      2.50 %  1    < 1.50:1.00      2.00 %     
4.25 %      1.00 %      3.25 %      0.30 %      2.00 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 3 shall apply, in each
case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the first Business Day following the date on which such Compliance
Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b), (b) from the Effective Date through the date that
is the first anniversary of the Effective Date, the Applicable Rate for
Revolving Loans that are (i) Eurodollar Rate Loans shall be the percentage set
forth under the columns “Term Loan” and “Eurodollar Rate” and (ii) Base Rate
Loans shall be the percentage set forth under the columns “Term Loan” and “Base
Rate” and (c) the initial Applicable Rate shall be set forth in Pricing Level 3
until the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(a) for the first fiscal
quarter to occur following the Effective Date to the Administrative Agent. Any
adjustment in the Applicable Rate shall be applicable to all Credit Extensions
then existing or subsequently made or issued.

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Facility, a Lender that has a Revolving Commitment or holds a Revolving Loan at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer
and (ii) if any Letters of Credit have been issued pursuant to Section 2.03, the
Revolving Lenders , (c) with respect to the Swingline Sublimit, (i) the
Swingline Lender and (ii) if any Swingline Loans are outstanding pursuant to
Section 2.04(a), the Revolving Lenders and (d) with respect to the Term Loan
Facility, a Lender that has a Term Loan Commitment or holds a Term Loan at such
time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement

 

4



--------------------------------------------------------------------------------

or instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease or other agreement or instrument
were accounted for as a Capitalized Lease, (c) all Synthetic Debt of such
Person, and (d) in respect of any Sale and Leaseback Transaction, the present
value (discounted in accordance with GAAP at the debt rate implied in the
applicable lease) of the obligations of the lessee for rental payments during
the term of such lease.

“Audited Financial Statements” means the audited Consolidated balance sheets of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iv).

“Availability Period” means in respect of the Revolving Facility, the period
from and including the Effective Date to the earliest of (i) the Maturity Date
for the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

“Available Liquidity” means, as of any determination date, cash, Cash
Equivalents, Bond Investments and marketable securities of the Loan Parties,
including, without limitation, all Restricted Cash, plus, so long as no Default
exists, availability under the Revolving Facility (excluding the Commitment of
any Defaulting Lender).

“Base Rate” means for any day, a fluctuating rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the highest of (a) the Prime Rate in
effect on such day, (b) the Federal Funds Rate in effect for such day plus
0.50%, and (c) the Eurodollar Rate for a one month Interest Period plus 1.00%.
Any change in the Base Rate due to a change in any of the Prime Rate, the
Federal Funds Rate or the Eurodollar Rate, as the case may be, shall be
effective as of the opening of business on the effective day of such change.

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

“Bond Investments” government or agency bonds (rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P) and investment grade corporate bonds (rated at least BBB (or the
then equivalent grade) by S&P), in each case with maturities of not more than
three years from the date of acquisition thereof.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Borrowing or a Swingline Borrowing, as the context
may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements

 

5



--------------------------------------------------------------------------------

and maintenance which are properly charged to current operations). For purposes
of this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
amount of such insurance proceeds, as the case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral Account” means an account maintained by the Borrower at SVB
under which the Borrower has pledged and deposited funds with the Administrative
Agent, for the benefit of one or more of the L/C Issuers or the Lenders, as
collateral for L/C Obligations, the Obligations, or obligations of the Revolving
Lenders to fund participations in respect of L/C Obligations.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Swingline Lender (as applicable) or the Lenders, as collateral for L/C
Obligations, the Obligations in respect of Swingline Loans, or obligations of
the Revolving Lenders to fund participations in respect of either thereof (as
the context may require), (a) cash or deposit account balances, (b) backstop
letters of credit entered into on terms, from issuers and in amounts
satisfactory to the Administrative Agent and the applicable L/C Issuer, and/or
(c) if the Administrative Agent and the applicable L/C Issuer or the Swingline
Lender shall agree, in their sole discretion, other credit support, in each
case, in Dollars and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and such L/C Issuer or the Swingline
Lender. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one hundred eighty
(180) days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited

 

6



--------------------------------------------------------------------------------

solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services; provided, however, that for any of the foregoing
to be included as a “Secured Cash Management Agreement” on any date of
determination by the Administrative Agent, the applicable Cash Management Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a Secured Party Designation Notice to the
Administrative Agent prior to such date of determination.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party or any Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the

 

7



--------------------------------------------------------------------------------

Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) a “change of control” or any comparable term (including, without limitation,
a “Termination of Trading” as defined in the Convertible Note Documents) under,
and as defined in, any Subordinated Debt Documents, Convertible Note Documents
or other significant debt shall have occurred.

“Closing Date” means December 21, 2012.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the Irish
Share Pledge, each Joinder Agreement, each Intellectual Property Notice, each of
the collateral assignments, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to
Section 6.14, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

8



--------------------------------------------------------------------------------

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP, (a) Consolidated Net Income for the most
recently completed Measurement Period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication):
(i) Consolidated Interest Charges, (ii) the provision for federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization expense,
(iv) non-cash stock compensation expense, (v) transaction costs and expenses
relating to the negotiation of this Agreement through the Effective Date,
(vi) costs, expenses, integration and restructuring charges in connection with
Permitted Acquisitions and acquisitions completed prior to the Effective Date,
in each case as reasonably determined and agreed to by the Administrative Agent;
(vii) costs and expenses related to non-recurring or one-time events (e.g.,
severance, legal or contractual settlements); provided that costs and expenses
related to non-recurring or one-time events occuring from and after the
Effective Date shall be limited to $10,000,000 in the aggregate from the
Effective Date through the Maturity Date, unless otherwise agreed to in writing
by the Administrative Agent in its sole discretion; and (viii) non-cash charges
and losses (excluding any such non-cash charges or losses to the extent
(A) there were cash charges with respect to such charges and losses in past
accounting periods or (B) there is a reasonable expectation that there will be
cash charges with respect to such charges and losses in future accounting
periods) less (c) without duplication and to the extent reflected as a gain or
otherwise included in the calculation of Consolidated Net Income for such period
(i) non-cash gains (excluding any such non-cash gains to the extent (A) there
were cash gains with respect to such gains in past accounting periods or
(B) there is a reasonable expectation that there will be cash gains with respect
to such gains in future accounting periods).

“Consolidated Fixed Charge Coverage Ratio” means with respect to the Borrower
and its consolidated Subsidiaries for any period, the ratio of (a) the sum of
(i) Consolidated EBITDA for such period minus (ii) the portion of taxes based on
income actually paid in cash (net of any cash refunds received) during such
period minus (iii) non-financed cash Consolidated Capital Expenditures to
(b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges” means with respect to the Borrower and its
consolidated Subsidiaries for any period ending on any determination date (the
“determination date”), the sum (without duplication) of (a) Consolidated
Interest Charges for such period, plus (b) scheduled payments made during such
period on account of principal of Indebtedness of the Borrower and its
Consolidated Subsidiaries (including scheduled principal payments in respect of
the Term Loans but excluding Revolving Loans to the extent the Borrower has the
right to continue or convert such Loans pursuant to Section 2.02), in the case
of each of clause (a) and (b), calculated on an annualized basis for the first
three determination dates following the Effective Date, and on a trailing
four-quarter basis thereafter, plus (c) payments made in respect of the 2015
Convertible Notes (exclusive of payments due on the maturity date thereof and
open-market purchases thereof), plus (d) cash dividends and distributions paid
to any Person that is not a Loan Party during such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all purchase money Indebtedness; (c) the maximum amount
available to be drawn under issued and outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; (d) all obligations in respect of the deferred purchase
price of

 

9



--------------------------------------------------------------------------------

property or services (other than trade accounts payable in the ordinary course
of business); (e) all Attributable Indebtedness; (f) all obligations to
purchase, redeem, retire, defease or otherwise make any payment prior to the
Maturity Date in respect of any Equity Interests or any warrant, right or option
to acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (f) above of Persons other than the Borrower or any Subsidiary; (h) all
Indebtedness of the types referred to in clauses (a) through (g) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary; and minus (i) all
Restricted Cash; provided, that, solely for the purpose of calculating the
Consolidated Total Leverage Ratio in the determination of the Applicable Rate,
clause (i) shall not be deducted from the sum of clauses (a) through (h) above.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, paid in cash and of or by the Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso).

“Consolidated Senior Funded Indebtedness” means Consolidated Funded
Indebtedness, but excluding (a) the Convertible Notes and (b) other Subordinated
Debt.

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the most recently completed Measurement Period.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the most recently completed Measurement Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

10



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote five percent (5%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

“Convertible Note Documents” means the Indenture, dated as of December 7, 2010,
between Borrower and Wells Fargo Bank, National Association, the Convertible
Notes and all other agreements, instruments and other documents pursuant to
which the Convertible Notes have been or will be issued or otherwise setting
forth the terms of the Convertible Notes, as such documents may be amended,
restated, supplemented or replaced as contemplated herein.

“Convertible Notes” means collectively the 2015 Convertible Notes and the
Extended Convertible Notes.

“CPCA” means designated accounts, which are set forth on Schedule 6.18,
maintained by the Borrower at Wells Fargo Bank, National Association or at any
Lender and into which the Borrower deposits and maintains cash, Cash Equivalents
and marketable securities in such amounts as are from time to time required by
Section 6.18 and which is subject to a first priority, perfected security
interest in favor of Administrative Agent for the benefit of the Secured
Parties.

“CPCA Funding Date” has the meaning specified in Section 6.18(b).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, examination, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a

 

11



--------------------------------------------------------------------------------

public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Effective Date” means the date hereof.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

12



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means, any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to (i) the exercise of options or warrants or (ii) its
employee stock purchase plan, (b) any issuance of its Equity Interests pursuant
to the conversion of any debt securities to equity or the conversion of any
class of equity securities to any other class of equity securities, (c) any
issuance of options or warrants relating to its Equity Interests, and (d) any
issuance by the Borrower of its Equity Interests as consideration for a
Permitted Acquisition. The term “Equity Issuance” shall not be deemed to include
any Disposition.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

 

13



--------------------------------------------------------------------------------

“Eurodollar Base Rate” means with respect to each day during each Interest
Period pertaining to (a) a Eurodollar Rate Loan, the rate per annum determined
by the Administrative Agent by reference to the ICE Benchmark Administration (or
any successor thereto if the ICE Benchmark Administration is no longer making a
LIBOR rate available) (“LIBOR”) for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) two
(2) Business Days prior to the beginning of such Interest Period (as set forth
by Bloomberg Information Service or any successor thereto or any other
commercially available service selected by the Administrative Agent which
provides quotations of LIBOR); and (b) a Base Rate Loan, the rate per annum
determined by the Administrative Agent to be LIBOR (for delivery on the first
day of such Interest Period) with a term of one month in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two (2) Business Days prior
to the beginning of such Interest Period (as set forth by Bloomberg Information
Service or any successor thereto or any other commercially available service
selected by the Administrative Agent which provides quotations of LIBOR). In the
event that the Administrative Agent determines that LIBOR is not available, the
“Eurodollar Base Rate” shall be determined by reference to the rate per annum
equal to the offered quotation rate to first class banks in the London interbank
market by SVB for deposits (for delivery on the first day of the relevant
Interest Period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of the Administrative Agent, in its
capacity as a Lender, for which the Eurodollar Base Rate is then being
determined with maturities comparable to such period, in the case of a
Eurodollar Loan, and of one month, in the case of a Base Rate Loan, as of
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
the beginning of such Interest Period.

“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Eurodollar Rate Loan, a rate per annum determined for such day
in accordance with the following formula:

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements which affect Eurodollar Rate
Loans to be made as of, and Base Rate Loans to be converted into Eurodollar Rate
Loans, in any such case, at the beginning of the next applicable Interest
Period.

“Eurodollar Rate Loan” means a Revolving Loan based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property which is located outside of the United States, unless
requested by the Administrative Agent or the Required Lenders, (b) unless
requested by the Administrative Agent or the Required Lenders, any Intellectual
Property for which a perfected Lien thereon is not effected either by filing of
a Uniform Commercial Code financing statement or by appropriate evidence of such
Lien being filed in either the United States Copyright Office or the United
States Patent and Trademark Office, (c) the Equity Interests of any Foreign
Subsidiary of any Loan Party to the extent not required to be pledged to secure
the Secured Obligations pursuant to the Collateral Documents and (d) any
property which, subject to the terms of Section 7.02(c), is subject to a Lien of
the type described in Section 7.01(i) pursuant to documents that prohibit such
Loan Party from granting any other Liens in such property.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of

 

14



--------------------------------------------------------------------------------

a Lien to secure, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 10.11 and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Guarantor, or a grant by such Guarantor of a
Lien, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or Lien is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Agent” has the meaning specified in the recitals hereto.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Lenders” has the meaning specified in the recitals hereto.

“Existing Loan Documents” has the meaning specified in the recitals hereto.

“Extended Convertible Notes” means any portion of the 2015 Convertible Notes
that are extended via an exchange for new unsecured convertible notes of the
Borrower with structural features substantially similar to the 2015 Convertible
Notes and that have a maturity at least one year after the 2015 Convertible
Notes maturity date.

“Extended Liquidity Threshold” means Available Liquidity of $25,000,000 in
excess of the amount required to repay the Extended Convertible Notes in full in
cash at maturity.

“Extended Springing Maturity Date” means if at any time during the six (6) month
period prior to the maturity date of the Extended Convertible Notes, if any, the
Borrower does not satisfy the Extended Liquidity Threshold, each Facility shall
terminate and all amounts outstanding thereunder shall be due and payable in
full on the date that is 90 days prior to the maturity date of the Extended
Convertible Notes, or if such date has passed, within two (2) Business Days of
the date Borrower first fails to satisfy the Liquidity Threshold; provided,
however, that if the Extended Liquidity Threshold is achieved after the Extended
Springing Maturity Date and prior to the date that is 90 days prior to the
maturity date of the

 

15



--------------------------------------------------------------------------------

Extended Convertible Notes (and for so long as the Extended Liquidity Threshold
is maintained), the Extended Springing Maturity Date shall not apply.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including pension plan
reversions, proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost earnings
and proceeds of Involuntary Dispositions), indemnity payments and any purchase
price adjustments; provided, however, that an Extraordinary Receipt shall not
include cash receipts from proceeds of insurance or indemnity payments to the
extent that such proceeds, awards or payments are received by any Person in
respect of any third party claim against such Person and applied to pay (or to
reimburse such Person for its prior payment of) such claim and the costs and
expenses of such Person with respect thereto.

“Facility” means the Term Facility or the Revolving Facility, as the context may
require and “Facilities” means the Term Facility and the Revolving Facility.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full in cash (other than contingent
indemnification obligations), and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit as to which other arrangements with
respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the amended and restated letter agreement, dated as of
March 2, 2015, between the Borrower and SVB.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has

 

16



--------------------------------------------------------------------------------

been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.11, GAAP shall
be determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 6.01(a). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees to enter into
negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Loan Parties’ financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the Loan
Parties, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(g) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not

 

17



--------------------------------------------------------------------------------

stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower as are or
may from time to time become parties to this Agreement pursuant to Section 6.13
and (b) with respect to Additional Secured Obligations owing by any Loan Party
or any of its Subsidiaries and any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 10.01 and 10.11) under the
Guaranty, the Borrower.

“Guaranty” means, collectively, the Guaranty made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.13.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract required by or not
prohibited under Article VI or VII, is a Lender or an Affiliate of a Lender, or
(b) at the time it (or its Affiliate) becomes a Lender, is a party to a Swap
Contract required by or not prohibited under Article VI or VII, in each case, in
its capacity as a party to such Swap Contract (even if such Person ceases to be
a Lender or such Person’s Affiliate ceased to be a Lender); provided, in the
case of a Secured Hedge Agreement with a Person who is no longer a Lender (or
Affiliate of a Lender), such Person shall be considered a Hedge Bank only
through the stated termination date (without extension or renewal) of such
Secured Hedge Agreement and provided further that for any of the foregoing to be
included as a “Secured Hedge Agreement” on any date of determination by the
Administrative Agent, the applicable Hedge Bank (other than the Administrative
Agent or an Affiliate of the Administrative Agent) must have delivered a Secured
Party Designation Notice to the Administrative Agent prior to such date of
determination.

“Honor Date” has the meaning specified in Section 2.03(c).

“ICC” has the meaning specified in the definition of “UCP”.

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
any Loan Party designated as such by such Loan Party in writing to the
Administrative Agent and which as of such date holds assets representing five
percent (5%) or less of the Borrower’s consolidated total assets as of such date
(determined in accordance with GAAP), and which has generated less than five
percent (5%) of the Borrower’s consolidated total revenues determined in
accordance with GAAP for the four fiscal quarter period ending on the last day
of the most recent period for which financial statements have been delivered
after the Effective Date pursuant to Section 6.01(b); provided that all
Subsidiaries that are individually “Immaterial Subsidiaries” shall not have
aggregate consolidated total assets that would represent ten percent (10%) or
more of the Borrower’s consolidated total assets as of such date or have
generated ten percent (10%) or more of the Borrower’s consolidated total
revenues for such four fiscal quarter period, in each case determined in
accordance with GAAP.

“Inactive Subsidiaries” means, at any date of determination, any Subsidiary of
any Loan Party designated as such by such Loan Party in writing to the
Administrative Agent and which as of such date is conducts no business and the
assets of which have an aggregate book value of less than $1,000,000.

 

18



--------------------------------------------------------------------------------

“Increase Effective Date” has the meaning specified in Section 2.16(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under standby letters of credit, bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations (including, without limitation, earnout obligations) of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business and not past due for
more than sixty (60) days after the date on which such trade account was
created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intellectual Property” has the meaning specified in the Security Agreement.

“Intellectual Property Notice” means each (a) Notice of Grant of Security
Interest in Copyrights, substantially in the form of Exhibit B to the Security
Agreement, (b) Notice of Grant of Security Interest

 

19



--------------------------------------------------------------------------------

in Patents, substantially in the form of Exhibit C to the Security Agreement and
(c) Notice of Grant of Security Interest in Trademarks, substantially in the
form of Exhibit D to the Security Agreement, in each case executed and delivered
in accordance with the provisions of Section 4(d) of the Security Agreement.

“Intercompany Debt” has the meaning specified in Section 7.02(d).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swingline Loans being deemed made under the Revolving Facility for
purposes of this definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor Guarantees Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
net of any return of capital or the like, but otherwise without adjustment for
subsequent increases or decreases in the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“Irish Share Pledge” means the security over shares deed entered into between
the Administrative Agent and Catapult Communications Corporation with respect to
its shares in Ixia Technologies International Limited.

“IRS” means the United States Internal Revenue Service.

 

20



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of
Sections 6.13 and 6.14.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means SVB in its capacity as issuer of Letters of Credit hereunder,
or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or its Affiliate.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

21



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the Maturity Date then in effect for
the Revolving Facility (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $25,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate”.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, Revolving Loan or a Swingline Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) the Resignation
and Appointment Agreement, (g) each Issuer Document, (h) each Joinder Agreement,
and (i) any agreement creating or perfecting rights in Cash Collateral pursuant
to the provisions of Section 2.14 (but specifically excluding any Secured Hedge
Agreement or any Secured Cash Management Agreement).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit E.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract or
agreement (other than any Convertible Note Document) (a) to which such Person is
a party involving aggregate consideration payable to or by such Person of
$25,000,000 or more in any year or (b) otherwise material to the business,
condition (financial or otherwise), operations, performance or properties of
such Person or (c) any other contract, agreement, permit or license, written or
oral, of the Borrower and its Subsidiaries as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

22



--------------------------------------------------------------------------------

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary
or an Inactive Subsidiary.

“Maturity Date” means the earliest of: (a) February 15, 2018, (b) the 2015
Springing Maturity Date and (c) the Extended Springing Maturity Date; provided,
however, that, if such date is not a Business Day, the Maturity Date shall be
the immediately preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 6.01).

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 105% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii), (a)(iii) or (a)(iv), an amount equal to 105% of the Outstanding Amount
of all L/C Obligations, and (c) otherwise, an amount determined by the
Administrative Agent and the L/C Issuer in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Involuntary Disposition or Extraordinary Receipt, net of (a) direct costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees and sales commissions), (b) taxes paid or
payable as a result thereof and (c) in the case of any Disposition or any
Involuntary Disposition, the amount necessary to retire any Indebtedness secured
by a Permitted Lien (ranking senior to any Lien of the Administrative Agent) on
the related property; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents received upon the sale
or other disposition of any non-cash consideration received by any Loan Party or
any Subsidiary in any Disposition, Involuntary Disposition or Extraordinary
Receipt.

“New Lenders” has the meaning specified in Section 2.16(c).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

23



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

“Note” means a Revolving Note.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Officer’s Certificate” means a certificate substantially in the form of Exhibit
L or any other form approved by the Administrative Agent.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

24



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patriot Act” has the meaning specified in Section 4.01(n).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) permitted to
be engaged in by the Borrower and its Subsidiaries pursuant to the terms of this
Agreement, in each case so long as:

(a) no Default shall then exist or would exist after giving effect thereto;

(b) the Loan Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the Acquisition on a Pro Forma
Basis, (i) solely if such Acquisition is funded wholly or in part with cash, the
Loan Parties shall have cash (excluding any Restricted Cash), Cash Equivalents
and marketable securities in excess of $75,000,000, (ii) the Loan Parties are in
Pro Forma Compliance, (iii) the Consolidated Senior Leverage Ratio and the
Consolidated Total Leverage Ratio shall in each case be 0.25 less than the then
applicable level set forth in Section 7.11, calculated using the same
Measurement Period used to determine Pro Forma Compliance;

(c) the Administrative Agent, on behalf of the Secured Parties, shall have
received (or shall receive in connection with the closing of such Acquisition) a
first priority perfected security interest in all property (including, without
limitation, Equity Interests) acquired with respect to the Target in accordance
with the terms of Section 6.14 and the Target, if a Person, shall have executed
a Joinder Agreement in accordance with the terms of Section 6.13;

 

25



--------------------------------------------------------------------------------

(d) the Administrative Agent and the Lenders shall have received (i) a
description of the material terms of such Acquisition, (ii) audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its two most recent fiscal years and for any fiscal quarters ended
within the fiscal year to date, (iii) Consolidated projected income statements
of the Borrower and its Subsidiaries (giving effect to such Acquisition), and
(iv) not less than five (5) Business Days prior to the consummation of any
Permitted Acquisition, a certificate substantially in the form of Exhibit F,
executed by a Responsible Officer of the Borrower certifying that such Permitted
Acquisition complies with the requirements of this Agreement;

(e) such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target; and

(f) the Target shall be (x) in the same or a related line of business as that
conducted by the Borrower on the date hereof, or (y) in a business that is
ancillary to and in furtherance of the line of business as that conducted by the
Borrower on the date hereof.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries; and
(e) the sale or disposition of Cash Equivalents for fair market value.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Prime Rate” means the rate of interest per annum from time to time published in
the money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).

“Pro Forma Basis” and “Pro Forma Effect” means for any Disposition of all or
substantially all of a division or a line of business or for any Acquisition,
whether actual or proposed, for purposes of determining compliance with the
financial covenants set forth in Section 7.11, each such transaction or proposed
transaction shall be deemed to have occurred on and as of the first day of the
relevant Measurement Period, and the following pro forma adjustments shall be
made:

 

26



--------------------------------------------------------------------------------

(a) in the case of an actual or proposed Disposition, all income statement items
(whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such Measurement Period;

(b) in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Borrower and its Subsidiaries for such Measurement Period;

(c) interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such Measurement Period; and

(d) any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
Measurement Period.

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance acceptable to the Administrative Agent
and which provides the Administrative Agent with “control” (as such term is used
in Article 9 of the UCC) over the deposit account(s) or securities account(s)
described therein.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Refunded Swingline Loan” has the meaning specified in Section 2.04(c)(i).

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

27



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swingline Loan, a Swingline Loan Notice.

“Required Lenders” means, at any time, at least three (3) Lenders having Total
Credit Exposures representing more than 50% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination; and provided, further that for so long as the Term Loan is
outstanding, and solely for the purpose of waiving any payment or financial
covenant Event of Default, “Required Lenders” shall be calculated on the basis
of the principal amount of Loans outstanding by each Lender, and not by its
Commitment.

“Required Revolving Lenders” means, at any time Revolving Lenders having Total
Revolving Credit Exposures representing more than 50% of the Total Revolving
Credit Exposures of all Revolving Lenders. The Total Revolving Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Revolving
Lenders at any time; provided that, the amount of any participation in any
Swingline Loan and Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Revolving Lender that is the Swingline Lender or L/C
Issuer, as the case may be, in making such determination.

“Required Term Lenders” means, at any time at least two (2) Term Lenders having
Total Term Credit Exposures representing more than 50% of the Total Term Credit
Exposures of all Term Lenders. The Total Term Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Term Lenders at any time.

“Resignation and Appointment Agreement” has the meaning specified in the
recitals hereto.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, vice president - finance or
controller of a Loan Party and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
the Administrative Agent, each Responsible Officer will provide an incumbency
certificate and, to the extent required by the Administrative Agent, the
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent.

“Restricted Cash” means, as of any date of determination, the amount of cash,
Cash Equivalents and marketable securities held in the CPCA, which shall be
calculated as the lesser of (a) the contributed

 

28



--------------------------------------------------------------------------------

value and (b) if the market value of the securities has declined in excess of
two percent (2.00%) since the date of contribution, the market value.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01(b)
under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate amount of the Revolving Commitments on the
Effective Date shall be $60,000,000.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit G.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

29



--------------------------------------------------------------------------------

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
the any Loan Party and any of its Subsidiaries and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract required or permitted under Article VI or VII between
any Loan Party and any of its Subsidiaries and any Hedge Bank.

“Secured Obligations” means (a) all Obligations and (b) all Additional Secured
Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by each of the Loan
Parties.

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit I.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

“Subordinated Debt” means Indebtedness incurred by any Loan Party which by its
terms (a) is subordinated in right of payment to the prior payment of the
Obligations and (b) contains other terms, including without limitation,
standstill, interest rate, maturity and amortization, and insolvency-related
provisions, in each case in all respects reasonably acceptable to the
Administrative Agent and Required Lenders.

 

30



--------------------------------------------------------------------------------

“Subordinated Debt Documents” means all agreements (including without limitation
intercreditor agreements, instruments and other documents) pursuant to which
Subordinated Debt has been or will be issued or otherwise setting forth the
terms of any Subordinated Debt.

“Subordinating Loan Party” has the meaning specified in Section 11.16.

“Subordination Provisions” has the meaning specified in Section 8.01(l).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“SVB” has the meaning specified in the introductory paragraph hereto.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“SWIFT” has the meaning specified in Section 2.03(f).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means SVB in its capacity as provider of Swingline Loans, or
any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

 

31



--------------------------------------------------------------------------------

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit J.

“Swingline Participation Amount” has the meaning specified in
Section 2.04(c)(ii).

“Swingline Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP; provided, however, that the
Restricted Cash shall not constitute Synthetic Debt.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning specified in the definition of “Permitted Acquisition”.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1.01(b) under the caption “Term Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Term Commitments on the Effective Date shall be $40,000,000.

“Term Facility” means, at any time (a) on or prior to the Effective Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans outstanding at such time.

“Term Lender” means (a) at any time on or prior to the Effective Date, any
Lender that has a Term Commitment at such time and (b) at any time after the
Effective Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit K.

 

32



--------------------------------------------------------------------------------

“Threshold Amount” means $10,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Exposure and Outstanding Amount of all Term Loans of
such Lender at such time.

“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Commitments and Revolving Exposure of such Revolving Lender at such
time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

“Total Term Credit Exposure” means, as to any Term Lender at any time, the
Outstanding Amount of all Term Loans of such Term Lender at such time.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“UCC” means the Uniform Commercial Code as in effect in the State of California;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
California, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

1.02. Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed

 

33



--------------------------------------------------------------------------------

to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, modified, extended, restated, replaced or
supplemented from time to time (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified, extended, restated, replaced or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating

 

34



--------------------------------------------------------------------------------

thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d) Pro Forma Treatment. Each Disposition of all or substantially all of a line
of business, and each Acquisition, by the Borrower and its Subsidiaries that is
consummated during any Measurement Period shall, for purposes of determining
compliance with the financial covenants set forth in Section 7.11 and for
purposes of determining the Applicable Rate, be given Pro Forma Effect as of the
first day of such Measurement Period.

1.04. Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05. Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

1.06. Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.07. UCC Terms.

Terms defined in the UCC in effect on the Effective Date and not otherwise
defined herein shall, unless the context otherwise indicates, have the meanings
provided by those definitions. Subject to the foregoing, the term “UCC” refers,
as of any date of determination, to the UCC then in effect.

1.08. Amendment and Restatement of Existing Credit Agreement.

The parties to this Agreement agree that, upon (a) the execution and delivery of
this Agreement by each of the parties hereto and (b) the satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended and shall not constitute a novation. All Loans made and Obligations
incurred under the Existing Credit Agreement which are outstanding on the
Effective Date shall continue as Loans and Obligations under (and shall be
governed by the terms of) this Agreement and the other Loan Documents. Without
limiting the foregoing, upon the effectiveness hereof: (i) all references in the
“Loan Documents” (as defined in the

 

35



--------------------------------------------------------------------------------

Existing Credit Agreement) to the “Administrative Agent”, the “Credit Agreement”
and the “Loan Documents” shall be deemed to refer to the Administrative Agent,
this Agreement and the Loan Documents, (ii) all obligations constituting
“Obligations” with any Lender or any Affiliate of any Lender which are
outstanding on the Effective Date shall constitute Obligations under this
Agreement and the other Loan Documents, (iii) the Administrative Agent shall
make all reallocations, sales, assignments or other relevant actions in respect
of each Existing Lender’s credit exposure under the Existing Credit Agreement as
are necessary in order that each Lender’s Revolving Exposure and outstanding
Revolving Loans hereunder reflect each Revolving Lender’s Applicable Percentage
of the Total Revolving Outstandings on the Effective Date and (iv) the Borrower
hereby agrees to compensate each Existing Lender and each Lender for any and all
losses, costs and expenses incurred by such Existing Lender or such Lender (as
applicable) in connection with the sale and assignment of any Eurodollar Rate
Loan (including “Eurodollar Rate Loans” under the Existing Credit Agreement) and
such reallocation described above, in each case on the terms set forth in
Section 3.05.

1.09. Reaffirmation of Loan Documents.

The Borrower and each other Loan Party, as debtors, grantors, pledgors,
guarantors, or in other similar capacities in which such Loan Parties grant
liens or security interests in their properties, in each case under the Existing
Loan Documents, all of the terms and conditions of which are incorporated herein
by reference, hereby each (a) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of such Existing
Loan Documents to which it is a party, and (b) to the extent such Loan Party
granted liens on or security interests and re-grants such grant of security and
confirms that such liens and security interests continue to secure the
Obligations, including, without limitation, all additional Obligations resulting
from or incurred pursuant to this Agreement. Each Loan Party agrees that the
Liens granted to the Administrative Agent on behalf of the Secured Parties
pursuant to the Existing Loan Documents and any other documents or instruments
executed, filed or recorded in connection therewith, shall remain outstanding
and in full force and effect, without interruption or impairment on and at all
times after the Effective Date to secure the Obligations as defined herein and
the “Obligations” or “Secured Obligations” as those terms are defined in the
Existing Loan Documents, as modified by this Agreement, in favor of the
Administrative Agent for itself and the Secured Parties. Each Loan Party
represents and warrants to the Administrative Agent and the Secured Parties that
each of the representations and warranties applicable to it contained in each of
the Existing Loan Documents to which it is a party is true and correct on and as
of the date hereof. Except as expressly provided herein, the execution, delivery
and effectiveness of this Agreement shall not modify the Existing Loan Documents
or operate as a waiver of any right, power or remedy of the Administrative Agent
or any Secured Party under the Existing Loan Documents, not constitute a waiver
of any provision of any of the Existing Loan Documents.

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01. Loans.

(a) Term Borrowing. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a single loan to the Borrower, in Dollars
not to exceed such Term Lender’s Term Commitment. The Term Borrowing shall
consist of Term Loans made simultaneously by the Term Lenders in accordance with
their respective Term Commitment. The Term Borrowing once repaid or prepaid may
not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

(b) Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower,

 

36



--------------------------------------------------------------------------------

in Dollars, from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Commitment; provided, however, that after giving
effect to any Revolving Borrowing, (i) the Total Revolving Outstandings shall
not exceed the Revolving Facility, and (ii) the Revolving Exposure of any Lender
shall not exceed such Revolving Lender’s Revolving Commitment. Within the limits
of each Revolving Lender’s Revolving Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow Revolving Loans, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02. Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 10:00 a.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one (1), three (3) or six (6) months in duration as
provided in the definition of “Interest Period”, the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. four (4) Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., three (3) Business Days
before the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, in
connection with any conversion or continuation of a Term Loan, if less, the
entire principal amount thereof then outstanding). Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, in connection with any conversion or continuation of a Term
Loan, if less, the entire principal amount thereof then outstanding). Each Loan
Notice (whether telephonic or written) shall specify (A) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Loans, as the case may be, under such Facility, (B) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (C) the principal amount of Loans to be
borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (E) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month. Notwithstanding
anything to the contrary herein, a Swingline Loan may not be converted to a
Eurodollar Rate Loan.

(b) Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such

 

37



--------------------------------------------------------------------------------

Facility of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Appropriate Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 12:00 p.m. on the Business Day specified in the applicable Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of SVB with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date a Loan Notice with respect to
a Revolving Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

(c) Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

(d) Notice of Interest Rates. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in SVB’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

(e) Interest Periods. After giving effect to the Term Borrowing, all conversions
of Term Loans from one Type to the other, and all continuations of Term Loans as
the same Type, there shall not be more than five (5) Interest Periods in effect
in respect of the Term Facility. After giving effect to all Revolving
Borrowings, all conversions of Revolving Loans from one Type to the other, and
all continuations of Revolving Loans as the same Type, there shall not be more
than five (5) Interest Periods in effect in respect of the Revolving Facility.

2.03. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit in Dollars for the account of the Borrower or any of its Subsidiaries,
and to amend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Revolving Facility, (y) the Revolving Exposure of any Revolving
Lender shall not exceed such Lender’s Revolving Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the

 

38



--------------------------------------------------------------------------------

Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) the expiry date of the requested Letter of Credit would occur more than
twelve (12) months after the date of issuance, unless the Required Lenders have
approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

 

39



--------------------------------------------------------------------------------

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 10:00 a.m. at
least two (2) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Lender, the Administrative Agent or any Loan Party, at least
one (1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the

 

40



--------------------------------------------------------------------------------

requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a standby Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve
(12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 10:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or

 

41



--------------------------------------------------------------------------------

the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 10:00 a.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount

 

42



--------------------------------------------------------------------------------

(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement or by such Letter of Credit, the
transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

 

43



--------------------------------------------------------------------------------

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Lenders or the Required Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves, as determined by a final
nonappealable judgment of a court of competent jurisdiction, were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight or time draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the

 

44



--------------------------------------------------------------------------------

L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring, endorsing or assigning or purporting to transfer,
endorse or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. The L/C Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP or
the UCP as applicable or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (A) due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (B) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such

 

45



--------------------------------------------------------------------------------

Letter of Credit. The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

2.04. Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion make loans to the Borrower (each
such loan, a “Swingline Loan”). Each such Swingline Loan may be made, subject to
the terms and conditions set forth herein, to the Borrower, in Dollars, from
time to time on any Business Day. During the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swingline
Sublimit, notwithstanding the fact that such Swingline Loans, when aggregated
with the Applicable Revolving Percentage of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Lender acting as Swingline Lender, may exceed
the amount of such Lender’s Revolving Commitment; provided, however, that
(i) after giving effect to any Swingline Loan, (A) the Total Revolving
Outstandings shall not exceed the Revolving Facility at such time, and (B) the
Revolving Exposure of any Revolving Lender at such time shall not exceed such
Lender’s Revolving Commitment, (ii) the Borrower shall not use the proceeds of
any Swingline Loan to refinance any outstanding Swingline Loan, and (iii) the
Swingline Lender shall not be under any obligation to make any Swingline Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section, prepay under
Section 2.05, and reborrow under this Section. Each Swingline Loan shall bear
interest only at a rate based on the Base Rate. Immediately upon the making of a
Swingline Loan, each Revolving Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Revolving Lender’s Applicable Revolving Percentage times the amount of such
Swingline Loan.

(b) Borrowing Procedures.

(i) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
the Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must be received by the Swingline Lender not later than
12:00 p.m. on the proposed date of Borrowing) confirmed promptly in writing by a
Swingline Loan Notice, specifying (i) the amount to be borrowed, (ii) the
requested date of Borrowing (which shall be a Business Day), and
(iii) instructions for the remittance of the proceeds of such Loan. Each
borrowing under the Swingline Sublimit shall be in an amount equal to $100,000
or a whole multiple thereof. Promptly thereafter, on the date of Borrowing
specified in a Swingline Loan Notice, the Swingline Lender shall make available
to the Borrower an amount in immediately available funds equal to the amount of
the Swingline Loan to be made by depositing such amount in the account
designated in writing to the Administrative Agent by the Borrower. Unless a
Swingline Loan is sooner refinanced by the advance of a Revolving Loan pursuant
to Section 2.04(c)(i), such Swingline Loan shall be repaid by the Borrower no
later than ten (10) Business Days after the advance of such Swingline Loan.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 p.m. and
promptly confirmed in writing, request each Revolving Lender to make, and each
Revolving Lender hereby agrees to make, a Revolving Loan, in an

 

46



--------------------------------------------------------------------------------

amount equal to such Revolving Lender’s Applicable Revolving Percentage of the
aggregate amount of such Swingline Loan (each a “Refunded Swingline Loan”)
outstanding on the date of such notice, to repay the Swingline Lender. Each
Revolving Lender shall make the amount of such Revolving Loan available to the
Administrative Agent in immediately available funds, not later than 10:00 a.m.
one (1) Business Day after the date of such notice. The proceeds of such
Revolving Loan shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loan. The Borrower irrevocably authorizes the
Swingline Lender to charge the Borrower’s accounts with the Administrative Agent
(up to the amount available in each such account) to immediately pay the amount
of any Refunded Swingline Loan to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loan.

(ii) If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.04(b)(i) or a Revolving Loan has been made pursuant to
Section 2.04(c)(i), one of the events described in Section 8.01(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.04(c)(i), each Revolving Lender shall, on the date such Revolving Loan
was to have been made pursuant to the notice referred to in Section 2.04(c)(i)
or on the date requested by the Swingline Lender (with at least one Business
Day’s notice to the Revolving Lenders), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(x) such Revolving Lender’s Applicable Percentage of the Revolving Facility
times (y) the sum of the aggregate principal amount of the outstanding Swingline
Loans that were to have been repaid with such Revolving Loans.

(iii) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(iv) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.04(c)(i) and to purchase participating interests pursuant to
Section 2.04(c)(ii) shall be absolute and unconditional and shall not be
affected by any circumstance, including (v) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender or the Borrower
may have against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (w) the occurrence of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article IV, (x) any
adverse change in the condition (financial or otherwise) of the Borrower,
(y) any breach of this Agreement or any other Loan Document by the Borrower, any
other Loan Party or any other Revolving Lender, or (z) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(d) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section to refinance such Revolving Lender’s

 

47



--------------------------------------------------------------------------------

Applicable Revolving Percentage of any Swingline Loan, interest in respect of
such Applicable Revolving Percentage shall be solely for the account of the
Swingline Lender.

(e) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

2.05. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Loans in whole or
in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 10:00 a.m. (1) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of principal shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.15, such prepayments
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.

(ii) The Borrower may, upon notice to the Swingline Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swingline Lender not later than
10:00 a.m. on the date of the prepayment, and (B) any such prepayment shall be
in a minimum principal amount of $100,000 or a whole multiple of $100,000 in
excess hereof (or, if less, the entire principal thereof then outstanding). Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of principal shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.

(b) Mandatory.

(i) Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereinafter provided in
an aggregate amount equal to 100% of the Net Cash Proceeds received by any Loan
Party or any Subsidiary from all Dispositions (other than Permitted Transfers)
and Involuntary Dispositions within thirty (30) days of the date of such
Disposition or Involuntary Disposition; provided, however, that so long as no
Default shall have occurred and be continuing, such Net Cash Proceeds shall not
be required to be so applied (A) until the aggregate amount of the Net Cash
Proceeds derived from any such

 

48



--------------------------------------------------------------------------------

Disposition or Involuntary Disposition in any fiscal year of the Borrower is
equal to or greater than $15,000,000 and (B) at the election of the Borrower (as
notified by the Borrower to the Administrative Agent on or prior to the date of
such Disposition or Involuntary Disposition) to the extent such Loan Party or
such Subsidiary reinvests all or any portion of such Net Cash Proceeds in like
assets (but specifically excluding current assets as classified by GAAP) within
one hundred twenty (120) days after the receipt of such Net Cash Proceeds;
provided that if such Net Cash Proceeds shall have not been so reinvested shall
be immediately applied to prepay the Loans and/or Cash Collateralize the L/C
Obligations.

(ii) Extraordinary Receipts. The Borrower shall prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereinafter provided in an aggregate amount
equal to 100% of the Net Cash Proceeds of any Extraordinary Receipts received by
or paid to or for the account of any Loan Party or any of its Subsidiaries, and
not otherwise included in clause (i) of this Section within thirty (30) days of
the date of receipt by such Loan Party or such Subsidiary; provided, however,
that so long as no Default shall have occurred and be continuing, such Net Cash
Proceeds shall not be required to be so applied until the aggregate amount of
the Net Cash Proceeds derived from any such Extraordinary Receipts in any fiscal
year of the Borrower is equal to or greater than $15,000,000.

(iii) Application of Payments. Each prepayment of Loans pursuant to the
foregoing provisions of Section 2.05(b)(i)-(ii) shall be applied, first, to the
principal repayment installments of the Term Loan on a pro rata basis for all
such principal repayment installments and, second, to the Revolving Facility in
the manner set forth in clause (v) of Section 2.05(b). Subject to Section 2.15,
such prepayments shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of the relevant Facilities.

(iv) Revolving Outstandings. If for any reason the Total Revolving Outstandings
at any time exceed the Revolving Facility at such time, the Borrower shall
immediately prepay Revolving Loans, Swingline Loans and L/C Borrowings (together
with all accrued but unpaid interest thereon) and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(iv) unless, after the prepayment of the
Revolving Loans and Swingline Loans, the Total Revolving Outstandings exceed the
Revolving Facility at such time.

(v) Application of Other Payments. Except as otherwise provided in Section 2.15,
prepayments of the Revolving Facility made pursuant to this Section 2.05(b),
first, shall be applied ratably to the L/C Borrowings and the Swingline Loans,
second, shall be applied to the outstanding Revolving Loans, and, third, shall
be used to Cash Collateralize the remaining L/C Obligations; and, in the case of
prepayments of the Revolving Facility required pursuant to clause (i) or (ii) of
this Section 2.05(b), the amount remaining, if any, after the prepayment in full
of all L/C Borrowings, Swingline Loans and Revolving Loans outstanding at such
time and the Cash Collateralization of the remaining L/C Obligations in full may
be retained by the Borrower for use in the ordinary course of its business.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

49



--------------------------------------------------------------------------------

2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Revolving Facility, the
Letter of Credit Sublimit or the Swingline Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than 10:00 a.m.
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Revolving Facility, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swingline Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swingline Loans would exceed
the Letter of Credit Sublimit.

(b) Mandatory. Subject to any election by any Term Lender to increase its Term
Commitment pursuant to Section 2.16, the aggregate Term Commitments shall be
automatically and permanently reduced to zero on the date of the initial Term
Borrowing.

(c) Sublimits. If after giving effect to any reduction or termination of
Revolving Commitments under this Section 2.06, the Letter of Credit Sublimit or
the Swingline Sublimit exceeds the Revolving Facility at such time, the Letter
of Credit Sublimit or the Swingline Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(d) Application of Commitment Reductions; Payment of Fees.

(i) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Letter of Credit Sublimit, Swingline Sublimit or the
Revolving Commitment under this Section 2.06. Upon any reduction of the
Revolving Commitments, the Revolving Commitment of each Revolving Lender shall
be reduced by such Lender’s Applicable Revolving Percentage of such reduction
amount. All fees in respect of the Revolving Facility accrued until the
effective date of any termination of the Revolving Facility shall be paid on the
effective date of such termination.

2.07. Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05), unless accelerated sooner pursuant to
Section 8.02;

 

Payment Dates    Principal Repayment Installments  

June 30, 2015

     $    500,000.00   

September 30, 2015

     $    500,000.00   

December 31, 2015

     $    500,000.00   

March 31, 2016

     $    500,000.00   

June 30, 2016

     $ 1,000,000.00   

 

50



--------------------------------------------------------------------------------

September 30, 2016

$ 1,000,000.00   

December 31, 2016

$ 1,000,000.00   

March 31, 2017

$ 1,000,000.00   

June 30, 2017

$ 1,500,000.00   

September 30, 2017

$ 1,500,000.00   

December 31, 2017

$ 1,500,000.00   

provided, however that (i) the final principal repayment installment of the Term
Loan shall be repaid on the Maturity Date for the Term Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date and (ii) (A) if any principal repayment installment to
be made by the Borrower (other than the principal repayment installments on
Eurodollar Rate Loans) shall come due on a day other than a Business Day, such
principal repayment installment shall be due on the next succeeding Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be and (B) if any principal repayment installment to be
made by the Borrower on a Eurodollar Rate Loan shall come due on a day other
than a Business Day, such principal repayment installment shall be extended to
the next succeeding Business Day unless the result of such extension would be to
extend such principal repayment installment into another calendar month, in
which event such principal repayment installment shall be due on the immediately
preceding Business Day.

(b) Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
earlier of (i) the Maturity Date for the Revolving Facility and (ii) the date
the Revolving Commitments are terminated, pursuant to Section 8.2(a) or
otherwise, the aggregate principal amount of all Revolving Loans outstanding on
such date.

(c) Swingline Loans. The Borrower shall repay each Swingline Loan on the earlier
to occur of (i) the date ten (10) Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Facility.

2.08. Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period from the applicable borrowing date at a
rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Facility.

(b) Default Rate.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating

 

51



--------------------------------------------------------------------------------

interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, outstanding Obligations (including Letter of Credit Fees) shall accrue
interest at a fluctuating rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09. Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee (“Commitment Fee”) equal to the Applicable Rate
times the actual daily amount by which the Revolving Facility exceeds the sum of
(i) the Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swingline Loans shall not be
counted towards or considered usage of the Aggregate Commitments. The Commitment
Fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Effective Date, and on the last day of the Availability Period
for the Revolving Facility. The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b) Other Fees.

(i) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10. Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

 

52



--------------------------------------------------------------------------------

(a) Computation of Interest and Fees. All computations of interest for Base Rate
Loans shall be made on the basis of a year of three hundred sixty-five (365) or
three hundred sixty-six (366) days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a three hundred
sixty-five (365) day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower, or the Lenders
determine that (i) the Consolidated Senior Leverage Ratio and/or Consolidated
Total Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Senior Leverage
Ratio and/or Consolidated Total Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under any provision of this Agreement to
payment of any Obligations hereunder at the Default Rate or under Article VIII.
The Borrower’s obligations under this paragraph shall survive the termination of
the Aggregate Commitments and the repayment of all other Obligations hereunder.

2.11. Evidence of Debt.

(a) Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) Maintenance of Records. In addition to the accounts and records referred to
in Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such

 

53



--------------------------------------------------------------------------------

matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Subject to Section 2.07(a) and as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment,

 

54



--------------------------------------------------------------------------------

then each of the Appropriate Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swingline
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing (other than Swingline Borrowings) shall be made from the Appropriate
Lenders, each payment of fees under Section 2.09 and 2.03(h) and (i) shall be
made for account of the Appropriate Lenders, and each termination or reduction
of the amount of the Commitments shall be applied to the respective Commitments
of the Lenders, pro rata according to the amounts of their respective
Commitments; (ii) each Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments (in the case of the
making of Revolving Loans) or their respective Loans that are to be included in
such Borrowing (in the case of conversions and continuations of Loans);
(iii) each payment or prepayment of principal of Loans by the Borrower shall be
made for account of the Appropriate Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrower shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.

2.13. Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents

 

55



--------------------------------------------------------------------------------

at such time obtained by all the Lenders at such time or (b) Obligations in
respect of any of the Facilities owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facilities owing (but not
due and payable) to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time, then, in each case under clauses (a) and (b) above, the Lender receiving
such greater proportion shall (A) notify the Administrative Agent of such fact,
and (B) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swingline Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

(1) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Loan Party or any Affiliate
thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14. Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date or the date
of termination of the Revolving Commitments, any L/C Obligation for any reason
remains outstanding, (iii) the Borrower shall be required to provide Cash
Collateral pursuant to Section 2.05, 2.06 or 8.02(c), or (iv) there shall exist
a Defaulting Lender, the Borrower shall immediately (in the case of clause (iii)
above) or within one (1) Business Day (in all other cases) following any request
by the Administrative Agent, the Required Lenders or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to
clause (iv) above, after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of

 

56



--------------------------------------------------------------------------------

any Person other than the Administrative Agent or the L/C Issuer as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more Cash Collateral Accounts at SVB. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Revolving Lender that is a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. So long as no Event of Default then exists or would result
therefrom, Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future

 

57



--------------------------------------------------------------------------------

funding obligations with respect to Loans under this Agreement and (B) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.14; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or the Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise as may be
required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(v). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

(C) Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) above, the
Borrower shall (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay
to the L/C Issuer and Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender,
and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans

 

58



--------------------------------------------------------------------------------

shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Revolving Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (A) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (B) such reallocation does not
cause the aggregate Revolving Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (B) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.16. Increase in Facilities.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify each Appropriate Lender), the
Borrower may from time to time, request an increase in either Facility by an
amount (for all such requests) not exceeding $80,000,000; provided that (i) any
such request for an increase shall be in a minimum amount of $5,000,000, and
(ii) the Borrower may make a maximum of three (3) such requests. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Appropriate Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to such Appropriate Lender).

(b) Lender Elections to Increase. Each applicable Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any
Appropriate Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

 

59



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Appropriate Lender of the responses of
each Appropriate Lender to each request made hereunder. To achieve the full
amount of a requested increase, and subject to the approval of the
Administrative Agent (and, in the case of an increase of the Revolving Facility,
the L/C Issuer and the Swingline Lender), the Borrower may also invite
additional Eligible Assignees to become Revolving Lenders and/or Term Lenders,
as applicable, pursuant to a joinder agreement (“New Lenders”) in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If either Facility is increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Facility Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and each Appropriate Lender and the New Revolving Lenders of
the final allocation of such increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct, on and as of the Increase Effective Date, and
except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. If the Revolving
Facility is increased, the Borrower shall prepay any Revolving Loans outstanding
on the Increase Effective Date (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Revolving Percentages arising from any
nonratable increase in the Revolving Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the

 

60



--------------------------------------------------------------------------------

Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the

 

61



--------------------------------------------------------------------------------

maintenance of a Participant Register and (C) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the

 

62



--------------------------------------------------------------------------------

reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit M-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative

 

63



--------------------------------------------------------------------------------

Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require such
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

(g) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Agreement, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02. Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain,
fund or charge interest with respect to any Credit Extension, or to

 

64



--------------------------------------------------------------------------------

determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03. Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (i) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (ii) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

3.04. Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account

 

65



--------------------------------------------------------------------------------

of, or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e)) or the L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein.

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

66



--------------------------------------------------------------------------------

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.

3.05. Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower, such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such

 

67



--------------------------------------------------------------------------------

Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

3.07. Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension.

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension on or after the Effective Date is subject to satisfaction or waiver of
the following conditions precedent:

(a) Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, (ii) for the account of each Lender requesting a Note, a Note executed
by a Responsible Officer of the Borrower, (iii) counterparts of the Security
Agreement, each Collateral Document, executed by a Responsible Officer of the
applicable Loan Parties and a duly authorized officer of each other Person party
thereto, as applicable and (iv) counterparts of any other Loan Document,
executed by a Responsible Officer of the applicable Loan Party and a duly
authorized officer of each other Person party thereto.

(b) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer (in substantially the form of Exhibit L
attached hereto) dated the Effective Date, certifying as to the Organization
Documents of each Loan Party (which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of each Loan Party, the good
standing, existence or its equivalent of each Loan Party and of the incumbency
(including specimen signatures) of the Responsible Officers of each Loan Party.

(c) Legal Opinions of Counsel. The Administrative Agent shall have received an
opinion or opinions (including, if requested by the Administrative Agent, local
counsel opinions) of counsel for the Loan Parties, dated the Effective Date and
addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent.

(d) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 5.05, each in
form and substance satisfactory to each of them.

(e) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

 

68



--------------------------------------------------------------------------------

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

(iv) stock or membership certificates, if any, evidencing the Pledged Equity and
undated stock or transfer powers duly executed in blank; in each case to the
extent such Pledged Equity is certificated;

(v) to the extent required to be delivered, filed, registered or recorded
pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to create and perfect the Administrative Agent’s and the Lenders’
security interest in the Collateral; and

(vi) Qualifying Control Agreements satisfactory to the Administrative Agent to
the extent required by Section 6.14(c).

(f) Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance policies,
declaration pages, certificates, and endorsements of insurance or insurance
binders evidencing liability, casualty, property and business interruption
insurance meeting the requirements set forth herein or in the Collateral
Documents or as required by the Administrative Agent.

(g) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate signed by a Responsible Officer of the Borrower as to the
financial condition, solvency and related matters of the Borrower and its
Subsidiaries, after giving effect to the initial borrowings under the Loan
Documents and the other transactions contemplated hereby.

(h) Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Effective Date, as to certain financial matters,
substantially in the form of Exhibit O.

(i) Loan Notice. The Administrative Agent shall have received a Loan Notice with
respect to the Loans to be made on the Effective Date.

(j) Material Adverse Effect. There shall not have occurred since September 30,
2014 any event or condition that has had or would be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

(k) Consents. The Administrative Agent shall have received evidence that all
boards of directors, governmental, shareholder and material third party consents
and approvals necessary in connection with the entering into of this Agreement
have been obtained.

 

69



--------------------------------------------------------------------------------

(l) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and
Section 2.09.

(m) Due Diligence. The Lenders shall have completed a due diligence
investigation of the Borrower and its Subsidiaries in scope, and with results,
satisfactory to the Lenders.

(n) Patriot Act. The Administrative Agent shall have received, prior to the
Effective Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

4.02. Conditions to all Credit Extensions.

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article II, Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct (subject to the
materiality qualifications set forth therein) on and as of the date of such
Credit Extension and (ii) with respect to representations and warranties that do
not contain a materiality qualification, be true and correct in all material
respects on and as of the date of such Credit Extension, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swingline
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

4.03. Post-Closing Conditions Subsequent.

The Borrower shall satisfy each of the conditions subsequent to the Effective
Date specified in this Section 4.03 to the satisfaction of the Administrative
Agent, in each case by no later than the date specified for such condition below
or such longer period agreed to by the Administrative Agent.

(a) No later than the date occurring 90 days after the Effective Date, each Loan
Party shall move its primary deposit accounts to Silicon Valley Bank and each of
its other respective deposit accounts to SVB or another Lender.

 

70



--------------------------------------------------------------------------------

(b) No later than the date occurring 120 days after the Effective Date, Catapult
Communications Corporation shall deliver to the Administrative Agent the
certificate or certificates representing (i) 65% of the outstanding voting
shares of Ixia Communications Kabushiki Kaisha and (ii) 100% of the outstanding
voting shares of Ixia Holdings, Inc., in each case, together with undated stock
transfer forms or other instruments of transfer for each such certificate
executed in blank by a duly authorized officer thereof.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

5.01. Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect. The copy of the Organization
Documents of each Loan Party provided to the Administrative Agent pursuant to
the terms of this Agreement is a true and correct copy of each such document,
each of which is valid and in full force and effect.

5.02. Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries in any material respect or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law in any material respect.

5.03. Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the priority thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained and (ii) filings to perfect the Liens
created by the Collateral Documents.

5.04. Binding Effect.

 

71



--------------------------------------------------------------------------------

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.

5.05. Financial Statements; No Material Adverse Effect.

(a) Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b) Quarterly Financial Statements. The unaudited Consolidated balance sheets of
the Borrower and its Subsidiaries dated September 30, 2014, and the related
Consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present, in accordance with
GAAP, the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Material Adverse Effect. Since the date of the Audited Financial Statements,
there has been no event or circumstance, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.

(d) Forecasted Financials. The Consolidated forecasted balance sheet, statements
of income and cash flows of the Borrower and its Subsidiaries delivered pursuant
to Section 4.01 or Section 6.01 were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, it being
recognized that the forecasts are not to be viewed as fact and that actual
results during the period or periods covered by the forecasts may differ from
the projected results and such differences may be material.

5.06. Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

5.07. No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that would, either
individually or in the aggregate, reasonably be

 

72



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

5.08. Ownership of Property.

Each Loan Party and each of its Subsidiaries has good record and title in fee
simple to, or valid leasehold interests in, all real property material to the
ordinary conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.09. Environmental Compliance.

(a) The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) To the best knowledge of the Loan Parties, none of the properties currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries is
listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list; there are no and never have been any underground
or above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries.

(c) Except for circumstances which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, neither any Loan Party
nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries.

5.10. Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates. The general liability, casualty, property and business interruption
insurance coverage of the Loan Parties as in effect on the Effective Date, and
as of the last date such Schedule was required to be updated in accordance with
Section 6.02, is outlined as to carrier, policy number, expiration date, type,
amount and

 

73



--------------------------------------------------------------------------------

deductibles on Schedule 5.10 and such insurance coverage complies with the
requirements set forth in this Agreement and the other Loan Documents.

5.11. Taxes.

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect, nor is there any tax sharing agreement applicable to
the Borrower or any Subsidiary.

5.12. ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of the Loan Parties, nothing has occurred that would prevent
or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that would reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) the Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and no Loan Party nor any ERISA
Affiliate knows of any facts or circumstances that would reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) no Loan Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that would be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (i) on the Effective Date, those listed on
Schedule 5.12 hereto and (ii) thereafter, Pension Plans not otherwise prohibited
by this Agreement.

 

74



--------------------------------------------------------------------------------

5.13. Margin Regulations; Investment Company Act.

(a) Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
extending credit for the purpose of purchasing or carrying margin stock or
refunding indebtedness originally incurred for such purpose, in each case in
violation of, or for a purpose which violates, or would be inconsistent with,
Regulation T, U or X of the FRB. Following the application of the proceeds of
each Borrowing or drawing under each Letter of Credit, not more than 25% of the
value of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a Consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b) Investment Company Act. None of the Borrower, any Person Controlling the
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.14. Disclosure.

The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time, it
being recognized that the projected financial information is not to be viewed as
fact and that actual results during the period or periods covered by the
projected financial information may differ from the projected results and such
differences may be material.

5.15. Compliance with Laws.

Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

5.16. Solvency.

Each Loan Party is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.

5.17. Casualty, Etc.

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake,

 

75



--------------------------------------------------------------------------------

embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

5.18. Sanctions Concerns and Anti-Corruption laws.

(a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by an individual or entity that is (a) is currently
the subject of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction.

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

5.19. Responsible Officers.

Set forth on Schedule 1.01(c) are Responsible Officers, holding the offices
indicated next to their respective names, as of the Effective Date and as of the
last date such Schedule was required to be updated in accordance with
Section 6.02 and such Responsible Officers are the duly elected and qualified
officers of such Loan Party and are duly authorized to execute and deliver, on
behalf of the respective Loan Party, this Agreement, the Notes and the other
Loan Documents.

5.20. Subsidiaries; Equity Interests; Loan Parties.

(a) Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set forth
on Schedule 5.20(a), is the following information which is true and complete in
all material respects as of the Effective Date and as of the last date such
Schedule was required to be updated in accordance with Section 6.02: (i) a
complete and accurate list of all Subsidiaries (including an indication of
whether such Subsidiaries constitute Immaterial Subsidiaries or Inactive
Subsidiaries), joint ventures and partnerships and other equity investments of
the Loan Parties as of the Effective Date and as of the last date such Schedule
was required to be updated in accordance with Section 6.02, (ii) the number of
shares of each class of Equity Interests in each Subsidiary outstanding,
(iii) the number and percentage of outstanding shares of each class of Equity
Interests owned by the Loan Parties and their Subsidiaries and (iv) the class or
nature of such Equity Interests (i.e. voting, non-voting, preferred, etc.). The
outstanding Equity Interests in all Subsidiaries are validly issued, fully paid
and non-assessable and are owned free and clear of all Liens. There are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
any Loan Party or any Subsidiary thereof, except as contemplated in connection
with the Loan Documents.

(b) Loan Parties. Set forth on Schedule 5.20(b) is a complete and accurate list
of all Loan Parties, showing as of the Effective Date, or as of the last date
such Schedule was required to be updated in accordance with Section 6.02, (as to
each Loan Party) (i) the exact legal name, (ii) any former legal names of such
Loan Party in the four (4) months prior to the Effective Date, (iii) the
jurisdiction of its incorporation or organization, as applicable, (iv) the type
of organization, (v) the jurisdictions in which such Loan Party is qualified to
do business, (vi) the address of its chief executive office, (vii) the address
of its principal place of business, (viii) its U.S. federal taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique

 

76



--------------------------------------------------------------------------------

identification number issued to it by the jurisdiction of its incorporation or
organization, (ix) the organization identification number, (x) ownership
information (e.g. publicly held or if private or partnership, the owners and
partners of each of the Loan Parties) and (xi) the industry or nature of
business of such Loan Party.

5.21. Collateral Representations.

(a) Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein. Except for filings completed prior to the
Effective Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

(b) Intellectual Property. Set forth on Schedule 5.21(b), as of the Effective
Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a list of all registered or issued Intellectual
Property (including all applications for registration and issuance) owned by
each of the Loan Parties or that each of the Loan Parties has the right to
(including the name/title, current owner, registration or application number,
and registration or application date and such other information as reasonably
requested by the Administrative Agent).

(c) Documents, Instrument, and Tangible Chattel Paper. Set forth on
Schedule 5.21(c), as of the Effective Date and as of the last date such Schedule
was required to be updated in accordance with Section 6.02, is a description of
all Documents, Instruments, and Tangible Chattel Paper of the Loan Parties
(including the Loan Party owning such Document, Instrument and Tangible Chattel
Paper and such other information as reasonably requested by the Administrative
Agent).

(d) Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, and
Securities Accounts.

(i) Set forth on Schedule 5.21(d)(i), as of the Effective Date and as of the
last date such Schedule was required to be updated in accordance with
Section 6.02, is a description of all Deposit Accounts and Securities Accounts
of the Loan Parties, including the name of (A) the applicable Loan Party, (B) in
the case of a Deposit Account, the depository institution and average amount
held in such Deposit Account and whether such account is a zero balance account
or a payroll account, and (C) in the case of a Securities Account, the
Securities Intermediary or issuer and the average aggregate market value held in
such Securities Account, as applicable.

(ii) Set forth on Schedule 5.21(d)(ii), as of the Effective Date and as of the
last date such Schedule was required to be updated in accordance with
Section 6.02, is a description of all Electronic Chattel Paper (as defined in
the UCC) and Letter-of-Credit Rights (as defined in the UCC) of the Loan
Parties, including the name of (A) the applicable Loan Party, (B) in the case of
Electronic Chattel Paper (as defined in the UCC), the account debtor and (C) in
the case of Letter-of-Credit Rights (as defined in the UCC), the issuer or
nominated person, as applicable.

(e) Commercial Tort Claims. Set forth on Schedule 5.21(e), as of the Effective
Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a description of all Commercial Tort Claims of
the Loan Parties (detailing such Commercial Tort Claim in such detail as
reasonably requested by the Administrative Agent).

 

77



--------------------------------------------------------------------------------

(f) Pledged Equity Interests. Set forth on Schedule 5.21(f), as of the Effective
Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a list of (i) all Pledged Equity and (ii) all
other Equity Interests required to be pledged to the Administrative Agent
pursuant to the Collateral Documents (in each case, detailing the Grantor (as
defined in the Security Agreement), the Person whose Equity Interests are
pledged, the number of shares of each class of Equity Interests, the certificate
number and percentage ownership of outstanding shares of each class of Equity
Interests and the class or nature of such Equity Interests (i.e. voting,
non-voting, preferred, etc.)).

(g) Properties. Set forth on Schedule 5.21(g), as of the Effective Date and as
of the last date such Schedule was required to be updated in accordance with
Section 6.02, is a list of (A) each headquarters location of the Loan Parties,
(B) each other location where any significant administrative or governmental
functions are performed, (C) each other location where the Loan Parties maintain
any books or records (electronic or otherwise) and (D) each location where any
personal property Collateral is located at any premises owned or leased by a
Loan Party with a Collateral value in excess of $500,000 (in each case,
including (1) an indication if such location is leased or owned, (2), if leased,
the name of the lessor, and if owned, the name of the Loan Party owning such
property, (3) the address of such property (including, the city, county, state
and zip code) and (4) to the extent owned, the approximate fair market value of
such property).

(h) Material Contracts. Set forth on Schedule 5.21(h), as of the Effective Date
and as of the last date such Schedule was required to be updated in accordance
with Section 6.02, is a complete and accurate list of all Material Contracts of
the Borrower and its Subsidiaries.

5.22. Designation as Senior Indebtedness.

The Obligations constitute “Designated Senior Indebtedness” or any similar
designation (with respect to indebtedness that having the maximum rights as
“senior debt”) under and as defined in any agreement governing any Subordinated
Debt and the subordination provisions set forth in each such agreement are
legally valid and enforceable against the parties thereto.

5.23. Intellectual Property; Licenses, Etc.

Each Loan Party and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Effective Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

6.01. Financial Statements.

Deliver to the Administrative Agent:

 

78



--------------------------------------------------------------------------------

(a) Audited Financial Statements. As soon as available, but in any event within
one hundred and twenty (120) days after the end of each fiscal year of the
Borrower, a Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related Consolidated and
consolidating statements of income or operations, changes in shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited (as to Consolidated
statements only) and accompanied by a report and opinion of Deloitte & Touche
LLP or another independent certified public accountant of nationally recognized
standing reasonably acceptable to the Administrative Agent, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit.

(b) Quarterly Financial Statements. As soon as available, but in any event
within (i) forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower and (ii) sixty (60) days after the
end of the fourth fiscal quarter of each fiscal year of the Borrower, a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related Consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, certified by the chief executive officer, chief financial officer,
treasurer or controller who is a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries, subject only to normal
year-end audit adjustments and the absence of footnotes.

(c) Business Plan and Budget. As soon as available, but in any event within
sixty (60) days after the end of each fiscal year of the Borrower, an annual
business plan and budget of the Borrower and its Subsidiaries on a Consolidated
basis, including forecasts prepared by management of the Borrower, in form
reasonably satisfactory to the Administrative Agent and the Required Lenders, of
Consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on an annual basis for the
immediately following fiscal year.

As to any information contained in materials furnished pursuant to
Section 6.02(g), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02. Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), (i) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer, vice president – finance or controller which is a
Responsible Officer of the Borrower, and (ii) a copy of management’s discussion
and analysis with respect to such financial statements.

(b) Updated Schedules. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(a), the following updated Schedules to
this Agreement (which may be attached to the Compliance Certificate) to the
extent required to (i) make the representation related to such Schedule true and
correct in all material respects as of the date of such Compliance Certificate:

 

79



--------------------------------------------------------------------------------

Schedules 1.01(c), 5.10, 5.20(a), 5.20(b), 5.21(b), 5.21(c), 5.21(d)(i),
5.21(d)(ii), 5.21(e), 5.21(f), 5.21(g), and 5.21(h) and (ii) provide evidence to
the Administrative Agent of compliance with Section 6.18(c): Schedule 6.18.

(c) Calculations. Concurrently with the delivery of the Compliance Certificate
referred to in Section 6.02(a), a certificate (which may be included in such
Compliance Certificate) including (i) the amount of all Restricted Payments in
excess of $1,000,000 in the aggregate, (ii) Investments (including Permitted
Acquisitions), (iii) Dispositions in excess of $500,000 in the aggregate,
Capital Expenditures and Equity Issuance that were made during the prior fiscal
year and (iv) amounts received in connection with Extraordinary Receipts in
excess of $5,000,000 in the aggregate during the prior fiscal year.

(d) Changes in Corporate Structure. Within ten (10) days prior to any merger,
consolidation, dissolution or other change in corporate structure of any Loan
Party or any of its Subsidiaries permitted pursuant to the terms hereof, provide
notice of such change in corporate structure to the Administrative Agent, along
with such other information as reasonably requested by the Administrative Agent.
Provide notice to the Administrative Agent, not less than ten (10) days prior
(or such extended period of time as agreed to by the Administrative Agent) of
any change in any Loan Party’s legal name, state of organization, or
organizational existence. In connection with any such change in this subsection
(d), provide all documents and take all action as may be reasonably requested by
the Administrative Agent, or required by law, to maintain the first priority
security interest in the Collateral in favor of the Administrative Agent.

(e) Audit Reports; Management Letters; Recommendations. Promptly after any
request by the Administrative Agent or any Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them.

(f) Annual Reports; Etc. Promptly after the same are required to be delivered or
may be available, as the context requires, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto.

(g) Debt Securities Statements and Reports. Promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of debt
securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Lenders pursuant to Section 6.01 or any other clause of
this Section.

(h) SEC Notices. Promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof.

(i) Notices. Not later than five (5) Business Days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement and, from time to time upon request by the Administrative Agent, such

 

80



--------------------------------------------------------------------------------

information and reports regarding such instruments, indentures and loan and
credit and similar agreements as the Administrative Agent may reasonably
request.

(j) Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that would reasonably be expected to have a Material Adverse Effect.

(k) Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 1.01(a); or
(b) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by fax transmission or other electronic mail transmission) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (B) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (1) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the Arranger, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (4) the Administrative Agent and the any
Affiliate

 

81



--------------------------------------------------------------------------------

thereof and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

6.03. Notices.

Promptly, but in any event within five (5) Business Days, notify the
Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04. Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

6.05. Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05;

(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and

(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect (the

 

82



--------------------------------------------------------------------------------

foregoing shall not be deemed to require any Loan Party to preserve any such
items which are no longer used or useful in the Loan Parties’ business).

6.06. Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and

(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; and

(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

6.07. Maintenance of Insurance.

(a) Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.

(b) Evidence of Insurance. Cause the Administrative Agent to be named as
lenders’ loss payable, loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect of any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Administrative Agent, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days’ prior notice
in the case of cancellation due to the nonpayment of premiums). Annually, upon
expiration of current insurance coverage, the Loan Parties shall provide, or
cause to be provided, to the Administrative Agent, such evidence of insurance as
reasonably required by the Administrative Agent, including, but not limited to:
(i) certified copies of such insurance policies, (ii) evidence of such insurance
policies (including, without limitation and as applicable, ACORD Form 28
certificates (or similar form of insurance certificate), and ACORD Form 25
certificates (or similar form of insurance certificate)), (iii) declaration
pages for each insurance policy and (iv) lender’s loss payable endorsement if
the Administrative Agent for the benefit of the Secured Parties is not on the
declarations page for such policy.

6.08. Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

6.09. Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be; and

 

83



--------------------------------------------------------------------------------

(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

6.10. Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

6.11. Use of Proceeds.

Use the proceeds of the Credit Extensions for (a) working capital, capital
expenditures and general corporate purposes, (b) share buy backs, (c) to
partially refinance the Convertible Notes and (d) Permitted Acquisitions, in
each case, not in contravention of any Law or of any Loan Document.

6.12. Material Contracts.

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with customary
prudent business practices.

6.13. Covenant to Guarantee Obligations.

The Loan Parties will cause each of their Material Subsidiaries whether newly
formed, after acquired or otherwise existing to promptly (and in any event
within thirty (30) days after such Subsidiary is formed or acquired (or such
longer period of time as agreed to by the Administrative Agent in its reasonable
discretion)) become a Guarantor hereunder by way of execution of a Joinder
Agreement; provided, however, no Foreign Subsidiary shall be required to become
a Guarantor to the extent such Guaranty would result in a material adverse tax
consequence for the Borrower. In connection therewith, the Loan Parties shall
give notice to the Administrative Agent not less than ten (10) days prior to
creating a Material Subsidiary (or such shorter period of time as agreed to by
the Administrative Agent in its reasonable discretion), or acquiring the Equity
Interests of any other Person. In connection with the foregoing, and within the
period of time provided in the first sentence of this Section 6.13, the Loan
Parties shall deliver to the Administrative Agent, with respect to each new
Guarantor to the extent applicable, substantially the same documentation
required pursuant to Sections 4.01(b) and (i) and 6.14 and such other documents
or agreements as the Administrative Agent may reasonably request.

6.14. Covenant to Give Security.

Except with respect to Excluded Property:

(a) Equity Interests and Personal Property. Each Loan Party will cause the
Pledged Equity and all of its tangible and intangible personal property now
owned or hereafter acquired by it to be subject at all times to a first
priority, perfected Lien (subject to Permitted Liens to the extent permitted by
the Loan Documents) in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the

 

84



--------------------------------------------------------------------------------

Secured Obligations pursuant to the terms and conditions of the Collateral
Documents. Each Loan Party shall provide opinions of counsel and any filings and
deliveries reasonably necessary in connection therewith to perfect the security
interests therein, all in form and substance reasonably satisfactory to the
Administrative Agent.

(b) Landlord Waivers. In the case of (i) each headquarters location of the Loan
Parties, each other location where any significant administrative or
governmental functions are performed and each other location where the Loan
Parties maintain any books or records (electronic or otherwise) and (ii) any
personal property Collateral located at any other premises leased by a Loan
Party containing personal property Collateral with a value in excess of
$500,000, the Loan Parties will provide the Administrative Agent with such
estoppel letters, consents and waivers from the landlords on such real property
to the extent (A) requested by the Administrative Agent and (B) the Loan Parties
are able to secure such letters, consents and waivers after using commercially
reasonable efforts (such letters, consents and waivers shall be in form and
substance reasonably satisfactory to the Administrative Agent, it being
acknowledged and agreed that any landlord waiver in the form of Exhibit N is
satisfactory to the Administrative Agent).

(c) Account Control Agreements. None of the Loan Parties shall open, maintain or
otherwise have any deposit or other accounts (including securities accounts) at
any bank or other financial institution, or any other account where money or
securities are or may be deposited or maintained with any Person, other than
(a) subject to Section 4.03 hereof, deposit accounts that are maintained at all
times with depositary institutions as to which the Administrative Agent shall
have received a Qualifying Control Agreement, (b) subject to Section 4.03
hereof, securities accounts that are maintained at all times with financial
institutions as to which the Administrative Agent shall have received a
Qualifying Control Agreement, (c) subject to Section 4.03 hereof, deposit
accounts established solely as payroll and other zero balance accounts and such
accounts are held with a Lender and (d) other deposit accounts, so long as at
any time the balance in any such account does not exceed $500,000 and the
aggregate balance in all such accounts does not exceed $1,000,000 and such
accounts are held with a Lender.

(d) Further Assurances. At any time upon the reasonable request of the
Administrative Agent, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem necessary or desirable to maintain in favor of the Administrative
Agent, for the benefit of the Secured Parties, Liens and insurance rights on the
Collateral that are duly perfected in accordance with the requirements of, or
the obligations of the Loan Parties under, the Loan Documents and all applicable
Laws.

6.15. Further Assurances.

Promptly upon the reasonable request by the Administrative Agent, or any Lender
through the Administrative Agent, (a) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any

 

85



--------------------------------------------------------------------------------

Loan Document to which any Loan Party or any of its Subsidiaries is or is to be
a party, and cause each of its Subsidiaries to do so.

6.16. Compliance with Terms of Leaseholds.

Make all payments and otherwise perform all obligations in respect of the leases
of real property for the headquarters location of each Loan Party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, except, in any case, where the failure to do so, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.

6.17. Convertible Notes.

(a) In the event the 2015 Springing Maturity Date shall occur, the Revolving
Facility shall terminate and all amounts outstanding thereunder shall be due and
payable in full in accordance with the definition of 2015 Springing Maturity
Date.

(b) In the event the Extended Springing Maturity Date shall occur, the Revolving
Facility shall terminate and all amounts outstanding thereunder shall be due and
payable in full in accordance with the definition of Extended Springing Maturity
Date.

6.18. Convertible Note Pre-Funded Collateral Account.

(a) On or before the Effective Date, establish the CPCA and fund the CPCA in an
initial amount equal to the sum of (i) $50,000,000 plus (ii) any proceeds from
the Term Loan;

(b) on or before the date that is sixty (60) days after the Effective Date (the
“CPCA Funding Date”), increase Restricted Cash to no less than the difference
between (i) the sum of (A) $75,000,000 plus (B) any proceeds from the Term Loan
and (ii) the principal amount of Convertible Notes repurchased or repaid on or
after the Effective Date pursuant to the terms of this Agreement; and

(c) from and after the CPCA Funding Date, maintain Restricted Cash in an amount
equal to (i) the sum of (A) $75,000,000 plus (B) any proceeds from the Term Loan
less (ii) the principal amount of Convertible Notes repurchased or repaid on or
after the Effective Date, in each case, in accordance with the terms and
conditions hereof.

6.19. Anti-Corruption Laws.

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Effective Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

7.01. Liens.

 

86



--------------------------------------------------------------------------------

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a) Liens pursuant to any Loan Document, including Liens on cash in favor of the
L/C Issuer;

(b) Liens existing on the Effective Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(b)
and any Lien relating thereto is subordinated to the Liens of the Administrative
Agent to the same extent as the existing Lien is subordinated to such Liens;

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) Statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person; provided that a reserve or other
appropriate provision shall have been made therefor;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(c); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost of the property being acquired on the date of acquisition;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any of its Subsidiaries with any Lender, in each
case in the ordinary course of business in favor of the bank or banks with which
such accounts are maintained, securing solely the customary amounts owing to
such bank with respect to cash management and operating account arrangements;
provided, that in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;

 

87



--------------------------------------------------------------------------------

(k) [reserved];

(l) Any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Loan Party or any Subsidiary thereof in
the ordinary course of business and covering only the assets so leased, licensed
or subleased (including precautionary UCC filings);

(m) Leases, licenses, subleases or sublicenses granted (i) to others not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole, or (ii) between or among any of the Loan Parties
or any of their Subsidiaries;

(n) Liens on cash earnest money deposits or other escrow arrangements made in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition;

(o) Liens existing on property at the time of acquisition thereof by the
Borrower or one of its Subsidiaries and not created in contemplation thereof
which do not attach to any other assets of the Borrower or such Subsidiaries;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(q) other Liens securing Indebtedness outstanding in an aggregate principal
amount of $500,000; and

(r) other Liens securing Indebtedness outstanding in an aggregate principal
amount of $150,000, provided that no such Lien shall extend to or cover any
Collateral.

7.02. Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and, still further, that
the terms relating to principal amount, amortization, maturity, collateral (if
any) and subordination, standstill and related terms (if any), and other
material terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(c) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$5,000,000;

 

88



--------------------------------------------------------------------------------

(d) Unsecured Indebtedness of a Subsidiary of the Borrower owed to the Borrower
or a wholly-owned Subsidiary of the Borrower, which Indebtedness shall (i) to
the extent required by the Administrative Agent, be evidenced by promissory
notes which shall be pledged to the Administrative Agent as Collateral for the
Secured Obligations in accordance with the terms of the Security Agreement,
(ii) be on terms (including subordination terms) reasonably acceptable to the
Administrative Agent and (iii) be otherwise permitted under the provisions of
Section 7.03(c) (“Intercompany Debt”);

(e) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor;

(f) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof in a transaction permitted hereunder in an aggregate principal
amount not to exceed $5,000,000; provided that such Indebtedness is existing at
the time such Person becomes a Subsidiary of the Borrower and was not incurred
solely in contemplation of such Person’s becoming a Subsidiary of the Borrower;

(g) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party; provided that the aggregate Swap
Termination Values thereof shall not exceed $5,000,000 at any time outstanding;

(h) Indebtedness arising as a result of the endorsement in the ordinary course
of business of negotiable instruments in the course of collection;

(i) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty, liability or other
insurance to the Borrower or any Subsidiary;

(j) Customary contingent indemnification obligations to purchasers in connection
with any disposition otherwise permitted under this Agreement;

(k) Indebtedness evidenced by the Convertible Notes;

(l) other Indebtedness outstanding in an aggregate principal amount of $500,000;

(m) other unsecured Indebtedness; provided that the Loan Parties are in
Pro Forma Compliance with each of the financial covenants set forth in
Section 7.11.

7.03. Investments.

Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of cash,
Cash Equivalents and Bond Investments;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other

 

89



--------------------------------------------------------------------------------

Subsidiaries that are not Loan Parties and (iv) so long as no Default has
occurred and is continuing or would result from such Investment, additional
Investments by the Loan Parties in Subsidiaries that are not Loan Parties (other
than the Inactive Subsidiaries, in which no further Investments shall be
permitted) in an aggregate amount invested from the date hereof not to exceed
$5,000,000;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03;

(g) Permitted Acquisitions (other than of CFCs and Subsidiaries held directly or
indirectly by a CFC which Investments are covered by Section 7.03(c)(iv));

(h) other Investments not exceeding $5,000,000 in the aggregate at any time.

7.04. Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists (with respect
to Subsections (a), (c) and (d) of this Section 7.04) or would result therefrom
(with respect to Subsections (a) through (e) of this Section 7.04):

(a) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

(b) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(c) in connection with any Permitted Acquisition, any Subsidiary of the Borrower
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it; provided that (i) the Person surviving
such merger shall be a wholly-owned Subsidiary of the Borrower and (ii) in the
case of any such merger to which any Loan Party (other than the Borrower) is a
party, such Loan Party is the surviving Person;

(d) each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however (i) no Event of Default, or in the case
of a merger or consolidation between and among any of Borrower’s Subsidiaries,
no Default, shall have occurred and be continuing or result therefrom and
(ii) in each case, immediately after giving effect thereto (A) in the case of
any such merger to which the Borrower is a party, the Borrower is the surviving
Person and (B) in the case of any such merger to which any Loan Party (other
than the Borrower) is a party, such Loan Party is the surviving Person; and

(e) the Inactive Subsidiaries may be liquidated.

7.05. Dispositions.

 

90



--------------------------------------------------------------------------------

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Permitted Transfers;

(b) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions permitted by Section 7.04; and

(e) other Dispositions so long as (i) the consideration paid in connection
therewith shall be cash or Cash Equivalents paid contemporaneously with
consummation of the transaction and shall be in an amount not less than the fair
market value of the property disposed of, (ii) such transaction does not involve
the sale or other disposition of a minority Equity Interest in any Subsidiary,
(iii) such transaction does not involve a sale or other disposition of
receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section, and (iv) the aggregate net book value of all of the assets sold or
otherwise disposed of by the Loan Parties and their Subsidiaries in all such
transactions in any fiscal year of the Borrower shall not exceed $5,000,000.

7.06. Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, or issue or sell any Equity
Interests or accept any capital contributions, except that, so long as, with
respect to Subsections (a) through (e) hereof, no Default shall have occurred
and be continuing at the time of any action described below or would result
therefrom, and with respect to Subsection (d) hereof, Borrower is in Pro Forma
Compliance with Section 7.11:

(a) each Subsidiary may make Restricted Payments to any Person that owns Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

(b) the Borrower may (i) repay the 2015 Convertible Notes in full at maturity
and (ii) prior to maturity, with Restricted Cash and pursuant to one or more
negotiated repurchases in the open market, repurchase and retire the Convertible
Notes; provided such Convertible Notes are repurchased at a weighted average
price of not more than 105% of par (price plus commission);

(c) the Borrower may pay interest, fees and premiums on the Extended Convertible
Notes and repay the Extended Convertible Notes in full at maturity;

(d) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person;

(e) the Borrower may repurchase (i) stock pursuant to stock buy-back programs
and (ii) Convertible Notes prior to maturity, pursuant to open market
repurchases, using unrestricted cash outside the CPCA in an amount not to exceed
$25,000,000 in the aggregate;

 

91



--------------------------------------------------------------------------------

(f) each Subsidiary may declare and make dividend payments payable solely in
common Equity Interests of such Person to a Loan Party and each Loan Party may
declare and make dividend payments payable solely in common Equity Interests of
such Person to another Loan Party; and

(g) each Subsidiary may make Restricted Payments to Borrower.

7.07. Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

7.08. Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) intercompany
transactions expressly permitted by this Agreement, (b) normal and reasonable
compensation and reimbursement of expenses of officers and directors and
(c) except as otherwise specifically limited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on fair and reasonable terms and conditions substantially as favorable
to such Person as would be obtainable by it in a comparable arms length
transaction with a Person other than an officer, director or Affiliate.

7.09. Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that (a) encumbers or restricts the
ability of any such Person to (i) act as a Loan Party; (ii) make Restricted
Payments to any Loan Party, (iii) pay any Indebtedness or other obligation owed
to any Loan Party, (iv) make loans or advances to any Loan Party, or (v) create
any Lien upon any of their properties or assets, whether now owned or hereafter
acquired, except, in the case of clause (a)(v) only, for any document or
instrument governing Indebtedness incurred pursuant to Section 7.02(c), provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, or (b) requires the grant of
any Lien on property for any obligation if a Lien on such property is given as
security for the Secured Obligations.

7.10. Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11. Financial Covenants.

(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Measurement Period ending as of the
end of any fiscal quarter of the Borrower to be less than 1.25:1.00.

(b) Consolidated Senior Leverage. Permit the Consolidated Senior Leverage Ratio
as of the end of any Measurement Period ending as of the end of any fiscal
quarter of the Borrower set forth below to be greater than the ratio set forth
below opposite such period:

 

92



--------------------------------------------------------------------------------

Measurement Period Ending

   Maximum Consolidated
Senior Leverage Ratio

Closing Date through December 31, 2015

   2.50:1.00

March 31, 2016 and each fiscal quarter thereafter

   2.25:1.00

(c) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any Measurement Period ending as of the end of any fiscal
quarter of the Borrower to be greater than 3.00:1.00.

7.12. Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

(a) Amend any of its Organization Documents in any manner adverse to the
Administrative Agent or the Lenders;

(b) change its fiscal year;

(c) without providing ten (10) days prior written notice to the Administrative
Agent (or such extended period of time as agreed to by the Administrative
Agent), change its name, state of formation, form of organization or principal
place of business; or

(d) make any material change in accounting policies or reporting practices,
except as required by GAAP.

7.13. Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction.

7.14. Prepayments, Etc. of Indebtedness.

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner (including by the exercise of any right of
setoff), or make any payment in violation of any subordination, standstill or
collateral sharing terms of or governing any Indebtedness, except (a) the
prepayment of the Credit Extensions in accordance with the terms of this
Agreement, and (b) regularly scheduled or required repayments or redemptions of
Indebtedness under the Indebtedness set forth in Schedule 7.02 and refinancings
and refundings of such Indebtedness in compliance with Section 7.02(b).

7.15. Amendment, Etc. of Indebtedness.

(a) Amend, modify or change in any manner any term or condition of any
Convertible Note Document or give any consent, waiver or approval thereunder;
provided that the Convertible Note Documents and the Convertible Note may be
amended or modified to extend the amortization or maturity of the indebtedness
evidenced thereby, reduce the interest rate thereon, or otherwise amend or
modify the terms thereof so long as the terms of any such amendment or
modification are no more restrictive on the Loan Parties than the terms of such
documents as in effect on the date hereof;

(b) take any other action in connection with any Convertible Note Document that
would impair the value of the interest or rights of any Loan Party thereunder or
that would impair the rights or interests of the Administrative Agent or any
Lender; or

(c) amend, modify or change in any manner any term or condition of any
Indebtedness (other than Indebtedness arising under the Loan Documents) if such
amendment or modification would add or

 

93



--------------------------------------------------------------------------------

change any terms in a manner adverse to any Loan Party or any Subsidiary, or
shorten the final maturity or average life to maturity or require any payment to
be made sooner than originally scheduled or increase the interest rate
applicable thereto.

7.16. Sanctions.

Directly or indirectly, use any Credit Extensions or the proceeds of any Credit
Extensions, or lend, contribute or otherwise make available such Credit
Extension or the proceeds of any Credit Extension to any Person, to fund any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation of any Person (including any Person
participating in the transaction, whether as Lender, Administrative Agent, L/C
Issuer, Swingline Lender, or otherwise) of Sanctions.

7.17. Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.08,
6.10, 6.11 or 6.12, Article VII or Article X or (ii) any of the Loan Parties
fails to perform or observe any term, covenant or agreement contained in
Section 4(a)(i) or 4(l) of the Security Agreement; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of written notice from the
Administrative Agent or knowledge of a Responsible Officer; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (i) that is qualified by
materiality shall be incorrect or misleading, and (ii) that is not qualified by
materiality shall be incorrect or misleading in any material respect, in each
case when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and

 

94



--------------------------------------------------------------------------------

Indebtedness under Swap Contracts), or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto (in each of (A) or (B), having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount), or any other event occurs, in each case the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, examiner or similar officer for it or for all or any
material part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal

 

95



--------------------------------------------------------------------------------

liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Subordination. (i) Any of the subordination, standstill, payover and
insolvency related provisions of any of the Subordinated Debt Documents (the
“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Debt; or (ii) the Borrower or any other
Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent and the Secured Parties or (C) that all payments of
principal of or premium and interest on the applicable Subordinated Debt, or
realized from the liquidation of any property of any Loan Party, shall be
subject to any of the Subordination Provisions.

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of requisite Appropriate Lenders (in their sole discretion) as
determined in accordance with Section 11.01); and once an Event of Default
occurs under the Loan Documents, then such Event of Default will continue to
exist until it is expressly waived by the requisite Appropriate Lenders or by
the Administrative Agent with the approval of the requisite Appropriate Lenders,
as required hereunder in Section 11.01.

8.02. Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

 

96



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03. Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), while a Default exists, or if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
Secured Obligations then due hereunder, any amounts received on account of the
Secured Obligations or the proceeds of Collateral shall, subject to the
provisions of Sections 2.14 and 2.15, be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them; provided that Excluded Swap Obligations with respect to any Guarantor
shall not be paid with amounts received from such Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

97



--------------------------------------------------------------------------------

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may reasonably request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article IX for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01. Appointment and Authority.

(a) Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes SVB to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article IX and
Article XI (including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

(c) Titles. Anything herein to the contrary notwithstanding, none of the
Arrangers, Syndication Agents or Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, the L/C Issuer or the Swingline Lender
hereunder.

 

98



--------------------------------------------------------------------------------

9.02. Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

9.03. Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. Any such action taken or failure to act pursuant to the foregoing
shall be binding on all Lenders. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower, a Lender or the
L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the

 

99



--------------------------------------------------------------------------------

contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04. Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objections.

9.05. Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06. Resignation of Administrative Agent.

(a) Notice. The Administrative Agent may at any time resign as Administrative
Agent upon thirty (30) days’ notice to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower so long as no Default
then exists, to appoint a successor, which shall be a bank with an office in the
United States, or an

 

100



--------------------------------------------------------------------------------

Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment prior to the effective date of the resignation of the
Administrative Agent gives (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective.

(b) Effect of Resignation or Removal. With effect from the Resignation Effective
Date (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than as
provided in Section 3.01(g) and other than any rights to indemnity payments or
other amounts owed to the retiring Administrative Agent as of the Resignation
Effective Date), and the retiring Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(c) L/C Issuer and Swingline Lender. Any resignation by SVB as Administrative
Agent pursuant to this Section shall also constitute its resignation as L/C
Issuer and Swingline Lender. If SVB resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If SVB
resigns as Swingline Lender, it shall retain all the rights of the Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment by
the Borrower of a successor L/C Issuer or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swingline Lender, as
applicable, (ii) the retiring L/C Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to SVB to
effectively assume the obligations of SVB with respect to such Letters of
Credit.

9.07. Non-Reliance on Administrative Agent and Other Lenders.

 

101



--------------------------------------------------------------------------------

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08. No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Arranger, a Lender or the L/C
Issuer hereunder.

9.09. Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer or in any such proceeding.

The Loan Parties and the Secured Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to
(a) credit bid and in such manner purchase (either

 

102



--------------------------------------------------------------------------------

directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the Bankruptcy
Code of the United States, including under Section 363 of the Bankruptcy Code of
the United States or any similar Laws in any other jurisdictions to which a Loan
Party is subject, or (b) credit bid and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any other sale or foreclosure conducted by (or with the consent or
at the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with applicable Law. In connection with any such credit
bid and purchase, the Secured Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Secured
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of the Administrative Agent to credit bid and purchase at such sale or
other disposition of the Collateral and, if such claims cannot be estimated
without unduly delaying the ability of the Administrative Agent to credit bid,
then such claims shall be disregarded, not credit bid, and not entitled to any
interest in the asset or assets purchased by means of such credit bid) and the
Secured Parties whose Secured Obligations are credit bid shall be entitled to
receive interests (ratably based upon the proportion of their Secured
Obligations credit bid in relation to the aggregate amount of Secured
Obligations so credit bid) in the asset or assets so purchased (or in the Equity
Interests of the acquisition vehicle or vehicles that are used to consummate
such purchase). Except as provided above and otherwise expressly provided for
herein or in the other Collateral Documents, the Administrative Agent will not
execute and deliver a release of any Lien on any Collateral. Upon request by the
Administrative Agent or the Borrower at any time, the Secured Parties will
confirm in writing the Administrative Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 9.09.

9.10. Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

 

103



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.

9.11. Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.

ARTICLE X

CONTINUING GUARANTY

10.01. Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as a primary obligor and as a guaranty of payment and performance
and not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided that (a) the Guaranteed Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor and (b) the
liability of each Guarantor individually with respect to this Guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable state law. The Administrative Agent’s books and records showing the
amount of the Secured Obligations shall be admissible in evidence in any action
or proceeding, and shall be binding upon each Guarantor, and conclusive for the
purpose of establishing the amount of the Secured Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Guaranty, and each Guarantor hereby

 

104



--------------------------------------------------------------------------------

irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.

10.02. Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

10.03. Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations. Each Guarantor waives any rights and defenses
that are or may become available to it by reason of §§ 2787 to 2855, inclusive,
and §§ 2899 and 3433 of the California Civil Code.

10.04. Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

10.05. Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full in cash and the
Commitments and the Facilities are terminated. If any amounts are paid to a
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit

 

105



--------------------------------------------------------------------------------

of the Secured Parties and shall forthwith be paid to the Secured Parties to
reduce the amount of the Secured Obligations, whether matured or unmatured.

10.06. Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

10.07. Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

10.08. Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

10.09. Appointment of Borrower.

Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Borrower may execute such documents and provide such authorizations on behalf of
such Guarantor as the Borrower deems appropriate in its sole discretion and each
Guarantor shall be obligated by all of the terms of any such document executed
on its behalf, (b) any notice or communication delivered by the Administrative
Agent, the L/C Issuer or the Lender to the Borrower shall be deemed delivered to
each Guarantor and (c) the Administrative Agent, the L/C Issuer or the Lenders
may accept, and be permitted to rely on, any document, instrument or agreement
executed by the Borrower on behalf of each Guarantor.

10.10. Right of Contribution.

 

106



--------------------------------------------------------------------------------

The Guarantors agree among themselves that, subject to Section 10.05, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable Law.

10.11. Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party, becomes effective with respect to any Swap Obligation, hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Loan Party with respect to
such Swap Obligation as may be needed by such Specified Loan Party from time to
time to honor all of its obligations under the Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article X voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

ARTICLE XI

MISCELLANEOUS

11.01. Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) Waive any condition set forth in Section 4.02 as to any Credit Extension
under the Revolving Facility without the written consent of the Required
Revolving Lenders;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of the Revolving Facility hereunder or
under any other Loan Document without the written consent of each Revolving
Lender;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be

 

107



--------------------------------------------------------------------------------

necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of the Required Revolving Lenders or the Required Term Lenders,
as applicable;

(f) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or thereunder or make any determination or grant any consent
hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(f)), without the written consent of each Lender or (ii) the
definitions of “Required Revolving Lenders” or “Required Term Lenders” as each
relates to the related Facility (or the constituent definition relating to such
Facility) without the written consent of each Lender under such Facility;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release any Guarantor or all or substantially all of the value of the
Guaranty, without the written consent of each Lender, except to the extent the
release of any Subsidiary from the Guaranty is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

(i) release the Borrower or permit the Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender; or

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) in the case of the Revolving Facility, the Required Revolving Lenders and
(ii) in the case of the Term Facility, the Required Term Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, (A) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under a Facility, may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders, except that (1) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (2) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender, or all Lenders or each affected Lender under a Facility, that by its
terms affects any

 

108



--------------------------------------------------------------------------------

Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender); (B) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (C) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the prior written consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

11.02. Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or other
electronic mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swingline Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 1.01(a);
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission or other
electronic mail transmission shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
electronic mail address and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender, the Swingline Lender or the L/C Issuer
pursuant to Article II if such Lender, the Swingline Lender or the L/C Issuer,
as applicable, has notified the Administrative Agent that it is incapable of

 

109



--------------------------------------------------------------------------------

receiving notices under such Article by electronic communication. The
Administrative Agent, the Swingline Lender, the L/C Issuer or the Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement), and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its electronic mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swingline Lender may change its address, facsimile number or
telephone number or electronic mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile number or telephone number or electronic mail address for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swingline Lender. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices, Letter of Credit
Applications and Swingline Loan Notices) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were

 

110



--------------------------------------------------------------------------------

incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

11.03. No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in

 

111



--------------------------------------------------------------------------------

connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swingline Lender or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect,

 

112



--------------------------------------------------------------------------------

consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05. Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each of the Lenders, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

113



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Facilities;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Term Commitment or any Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

 

114



--------------------------------------------------------------------------------

(C) the consent of the L/C Issuer and the Swingline Lender (such consent not to
be unreasonably withheld) shall be required for any assignment in respect of the
Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) a natural Person or (D) any holder of Subordinated Debt.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

115



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender, a holder of any
Subordinated Debt or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04, 3.05 and
11.01 (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan,

 

116



--------------------------------------------------------------------------------

letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time SVB
assigns all of its Revolving Commitment and Revolving Loans pursuant to
subsection (b) above, SVB may, (i) upon thirty (30) days’ notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice
to the Borrower, resign as Swingline Lender. In the event of any such
resignation as L/C Issuer or Swingline Lender, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swingline Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of SVB as L/C Issuer or Swingline
Lender, as the case may be. If SVB resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If SVB
resigns as Swingline Lender, it shall retain all the rights of the Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment of
a successor L/C Issuer and/or Swingline Lender, (A) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swingline Lender, as the case may be, and (B) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to SVB to effectively assume the obligations of
SVB with respect to such Letters of Credit.

11.07. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (ii) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible

 

117



--------------------------------------------------------------------------------

Assignee invited to be a Lender pursuant to Section 2.16(c) or (B) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (vii) on a confidential
basis to (A) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder, (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, the L/C Issuer or the Swingline Lender to deliver Borrower Materials or
notices to the Lenders or (c) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder,
(viii) with the consent of the Borrower or to the extent such Information
(1) becomes publicly available other than as a result of a breach of this
Section or (2) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. For purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments.

(b) Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

(c) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Administrative Agent or any Lender or their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Administrative Agent, unless (and only to the extent
that) the Loan Parties or such Affiliate is required to do so under law and
then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.

(d) Customary Advertising Material. The Loan Parties consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties.

11.08. Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such

 

118



--------------------------------------------------------------------------------

Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, the L/C Issuer or Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured, secured or
unsecured, or are owed to a branch, office or Affiliate of such Lender or the
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.09. Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10. Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. This Agreement, the other Loan Documents, and any
separate letter agreements with respect to fees payable to the Administrative
Agent or the L/C Issuer, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or electronic mail transmission shall be promptly followed
by such manually executed counterpart.

11.11. Survival of Representations and Warranties.

 

119



--------------------------------------------------------------------------------

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12. Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

11.13. Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01, 3.04, 3.05 and 11.04) and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Sections 3.01, 3.04, 3.05 and 11.01)
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

 

120



--------------------------------------------------------------------------------

(e) subject to Section 11.01, in the case of an assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
CALIFORNIA SITTING IN SANTA CLARA COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE NORTHERN DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER OR
ANY RELATED PARTY OF THE FOREGOING MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW,

 

121



--------------------------------------------------------------------------------

THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15. Waiver of Jury Trial and Judicial Reference.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(b) Notwithstanding anything to the contrary contained in this Agreement, if any
action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 11.04, the Borrower shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

11.16. Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Agreement, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Administrative Agent.

 

122



--------------------------------------------------------------------------------

11.17. No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arranger and the Lenders
and any Affiliate thereof are arm’s-length commercial transactions between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and, as applicable, its Affiliates (including
the Arranger) and the Lenders and their Affiliates (collectively, solely for
purposes of this Section, the “Lenders”), on the other hand, (ii) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent and its Affiliates (including the Arranger) and each Lender and its
Affiliates each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent, any of its Affiliates (including the
Arranger) nor any Lender or any of its Affiliates has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent and its Affiliates (including the Arranger) and the Lenders
and their Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any of
its Affiliates (including the Arranger) nor any Lender or any of its Affiliates
has any obligation to disclose any of such interests to the Borrower, any other
Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and each other Loan Party hereby waives
and releases any claims that it may have against the Administrative Agent, any
of its Affiliates (including the Arranger) or any Lender or any of its
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transactions contemplated hereby.

11.18. Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act or any other similar state laws based on the
Uniform Electronic Transactions Act.

11.19. USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in

 

123



--------------------------------------------------------------------------------

accordance with the Act. The Borrower and the Loan Parties agree to, promptly
following a request by the Administrative Agent or any Lender, provide all such
other documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

11.20. Time of the Essence.

Time is of the essence of the Loan Documents.

11.21. ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

IXIA,

as Borrower

By:

/s/ Brent T. Novak

Name: Brent T. Novak Title: Chief Financial Officer CATAPULT COMMUNICATIONS
CORPORATION, as a Guarantor By:

/s/ Ronald W. Buckly

Name: Ronald W. Buckly Title: Vice President, Legal and Secretary

VERIWAVE, INC.,

as a Guarantor

By:

/s/ Ronald W. Buckly

Name: Ronald W. Buckly Title: Vice President, Legal and Secretary

ANUE SYSTEMS, INC.,

as a Guarantor

By:

/s/ Ronald W. Buckly

Name: Ronald W. Buckly Title: Senior Vice President, Legal and Corporate
Secretary

BREAKINGPOINT SYSTEMS, INC.,

as a Guarantor

By:

/s/ Ronald W. Buckly

Name: Ronald W. Buckly Title: Senior Vice President, Legal and Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

NET OPTICS, INC., as a Guarantor By:

/s/ Ronald W. Buckly

Name: Ronald W. Buckly Title: Vice President and Secretary NET OPTICS IL LLC, as
a Guarantor By:

/s/ Ronald W. Buckly

Name: Ronald W. Buckly Title: Manager and Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as Administrative Agent, L/C Issuer, Swingline Lender and as a Lender

By:

/s/ Raj Morey

Name: Raj Morey Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:

/s/ Alicia Borys

Name: Alicia Borys Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CADENCE BANK, N.A.,

as a Lender

By:

/s/ Steve Prichett

Name: Steve Prichett Title: Executive Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Stifel Financial Corp.,

as a Lender

By:

/s/ Victor Nesi

Name: Victor Nesi Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Regions Bank,

as a Lender

By:

/s/ Steven M. Hamil

Name: Steven M. Hamil Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[Form of]

Administrative Questionnaire

See attached.



--------------------------------------------------------------------------------

EXHIBIT B

[Form of]

Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other Loan Documents in the amount[s] and equal to the percentage
interest[s] identified below of all the outstanding rights and obligations under
the respective facilities identified below (including, without limitation, the
Letters of Credit and the Swingline Loans included in such facilities) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Loan Documents or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (a) and (b) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1. Assignor[s]:

 

 

2. Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]] 3.
Borrower: Ixia, a California corporation

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  Select as appropriate.

3  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

4.    Administrative Agent: Silicon Valley Bank, as the administrative agent
under the Credit Agreement 5.    Credit Agreement: Amended and Restated Credit
Agreement, dated as of March 2, 2015 among the Borrower, the Guarantors, the
Lenders and Silicon Valley Bank, as Administrative Agent, L/C Issuer, and
Swingline Lender 6.    Assigned Interest:

 

Assignor[s]4

  Assignee[s]5   Facility
Assigned6   Aggregate
Amount of
Commitment/
Loans
for all Lenders7     Amount of
Commitment/
Loans
Assigned     Percentage
Assigned of
Commitment/
Loans8     CUSIP
Number       $               $                      %          $               $
                     %          $               $                      %   

 

[7.    Trade Date:             ]9

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4  List each Assignor, as appropriate.

5  List each Assignee, as appropriate.

6  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Term Commitment”, etc.).

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

Name:

 

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

Name:

 

Title:

 

 

[Consented to and]10 Accepted:

SILICON VALLEY BANK,

as Administrative Agent

By:

 

Name:

 

Title:

 

[Consented to:]11 By:

 

Name:

 

Title:

 

 

10  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

11  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, L/C Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Standard Terms and Conditions for Assignment and Assumption

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Credit
Agreement (subject to such consents, if any, as may be required under the terms
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents as
a Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to the terms
of the Credit Agreement, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one



--------------------------------------------------------------------------------

instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of California.



--------------------------------------------------------------------------------

EXHIBIT C

[Form of]

Compliance Certificate

Financial Statement Date: [            ,         ]

 

TO: Silicon Valley Bank, as Administrative Agent RE: Amended and Restated Credit
Agreement, dated as of March 2, 2015, by and among Ixia, a California
corporation (the “Borrower”), the Guarantors, the Lenders and Silicon Valley
Bank, as Administrative Agent, L/C Issuer and Swingline Lender (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE: [Date]

 

 

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he/she] is the [                    ] of the Borrower, and that, as such,
[he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower and the other Loan Parties,
and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the Consolidated and consolidating balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal year and the
related Consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal year required by
Section 6.01(a) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section. Such
Consolidated and consolidating statements are fairly stated in all material
respects when considered in relation to the Consolidated and consolidating
financial statements of the Borrower and its Subsidiaries.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such Consolidated financial statements fairly
present the financial condition, results of operations, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his/her] supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by such
financial statements.

 

1  This certificate should be from the chief executive officer, chief financial
officer, treasurer, vice president – finance or controller of the Borrower.



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and each of the
other Loan Parties performed and observed all its obligations under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
therewith are (i) with respect to representations and warranties that contain a
materiality qualification, true and correct (subject to the materiality
qualification set forth therein) on and as of the date hereof and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects on and as of the date
hereof, and except that for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, including the statements in connection
with which this Compliance Certificate is delivered. [Schedules [            ]
attached hereto update the disclosures in Schedules [            ] attached to
the Credit Agreement.]

5. The financial covenant analyses and information set forth on Schedule A
attached hereto are true and accurate on and as of the date of this Certificate.

6. Schedule 6.18 attached hereto replaces Schedule 6.18 attached to the Credit
Agreement and is a true, complete and correct listing of the CPCA and all
amounts contained therein. as of the date hereof.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IXIA, a California corporation By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Schedule A

Financial Statement Date: [            ,         ] (“Statement Date”)

 

I.

Section 7.11(a) — Consolidated Fixed Charge Coverage Ratio A. Consolidated
EBITDA 1. Consolidated Net Income: $                         2. Consolidated
Interest Charges: $                         3. Provision for income taxes: $
                        4. Depreciation expenses: $                         5.
Amortization expenses: $                         6. Non-cash stock compensation
expense: $                         7. Transaction costs and expenses relating to
the negotiation of this Agreement through the Effective Date: $
                        8. Costs, expenses, integration and restructuring
charges in connection with Permitted Acquisitions and acquisitions completed
prior to the Effective Date, in each case as reasonably determined and agreed to
by the Administrative Agent: $                         9. Costs and expenses
related to non-recurring or one-time events (e.g., severance, legal or
contractual settlements): $                         10. Non-cash charges and
losses (excluding any such non-cash charges or losses to the extent (A) there
were cash charges with respect to such charges and losses in past accounting
periods or (B) there is a reasonable expectation that there will be cash charges
with respect to such charges and losses in future accounting periods): $
                        11. Non-cash gains (excluding any such non-cash gains to
the extent (A) there were cash gains with respect to such gains in past
accounting periods or (B) there is a reasonable expectation that there will be
cash gains with respect to such gains in future accounting periods): $
                        12.

Consolidated EBITDA

(Lines I.A.1+I.A.2+I.A.3+I.A.4+I.A.5+I.A.6+ I.A.7 +I.A.8+I.A.9+ I.A.10 minus
I.A.11):

$                        

B.

The portion of taxes based on income actually paid in cash (net of any $
                       



--------------------------------------------------------------------------------

cash refunds received) for the Subject Period: C. Non-financed cash Consolidated
Capital Expenditures    D. Sum of Line I.A.12 minus Line I.B. minus Line I.C. $
                        E. Consolidated Fixed Charges    1. Consolidated
Interest Charges for the Subject Period $                         2. Scheduled
payments made during the Subject Period on account of principal of Indebtedness
of the Borrower and its Consolidated Subsidiaries (including scheduled principal
payments in respect of the Term Loans but excluding Revolving Loans to the
extent the Borrower has the right to continue or convert such Loans pursuant to
Section 2.02 of the Credit Agreement)13 $                         3. Payments
made in respect of the 2015 Convertible Notes (exclusive of payments due on the
maturity date thereof and open market purchases thereof)14 $
                        4. Cash dividends and distributions paid to any Person
that is not a Loan Party during the Subject Period $                         5.

Consolidated Fixed Charges

(Lines I.E.1+I.E.2+I.E.3+I.E.4):

$                         F. Consolidated Fixed Charge Coverage Ratio (ratio of
Line I.D. to Line I.E.5)                to 1   

Minimum required:

  1.25 to 1   

Covenant compliance:            Yes  ¨            No  ¨

II.

Section 7.11(b) — Consolidated Senior Leverage Ratio   

A.

Consolidated Senior Funded Indebtedness:

$                        

B.

Consolidated EBITDA (Line I.A.12 above):

$                        

C.

Consolidated Senior Leverage Ratio (ratio of Line II.A to II.B):

              to 1   

 

13  Calculated on an annualized basis for the first three determination dates
following the Effective Date, and on a trailing four quarter basis thereafter

14  Calculated on an annualized basis for the first three determination dates
following the Effective Date, and on a trailing four quarter basis thereafter



--------------------------------------------------------------------------------

      Maximum permitted:              Measurement Period Ending    Consolidated
Leverage Ratio         Closing Date through December 31, 2015      2.50:1.00   
      March 31, 2016 and each fiscal quarter thereafter      2.25:1.00         
Covenant compliance:            Yes  ¨            No  ¨    III.    Section
7.11(c) — Consolidated Total Leverage Ratio       A.    Consolidated Funded
Indebtedness:    $                            B.    Consolidated EBITDA (Line
I.A.12 above):    $                            C.    Consolidated Total Leverage
Ratio (ratio of Line III.A to III.B):                   to 1          Maximum
permitted:      3.00:1.00          Covenant
compliance:            Yes  ¨            No  ¨   



--------------------------------------------------------------------------------

EXHIBIT D

[Form of]

Joinder Agreement

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [            ,         ],
is by and among [                    , a                     ] (the “Subsidiary
Guarantor”), Ixia, a California corporation (the “Borrower”), and Silicon Valley
Bank, in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) under that certain Amended and Restated Credit
Agreement, dated as of March 2, 2015 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”), by and
among the Borrower, the Guarantors, the Lenders and the Administrative Agent.
Capitalized terms used herein but not otherwise defined shall have the meanings
provided in the Credit Agreement.

The Subsidiary Guarantor is an additional Loan Party, and, consequently, the
Loan Parties are required by Section 6.13 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.

Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Lenders:

1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the applicable Loan Documents, including, without limitation (a) all of the
representations and warranties set forth in Article V of the Credit Agreement
and (b) all of the affirmative and negative covenants set forth in Articles VI
and VII of the Credit Agreement. Without limiting the generality of the
foregoing terms of this Paragraph 1, the Subsidiary Guarantor hereby guarantees,
jointly and severally together with the other Guarantors, the prompt payment of
the Secured Obligations in accordance with Article X of the Credit Agreement.

2. Each of the Subsidiary Guarantor and the Borrower hereby agree that all of
the representations and warranties contained in Article V of the Loan Agreement
and each other Loan Document are true and correct as of the date hereof.

3. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Security Agreement, and shall have all the rights and obligations
of an “Grantor” (as such term is defined in the Security Agreement) thereunder
as if it had executed the Security Agreement. The Subsidiary Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Security Agreement. Without limiting
the generality of the foregoing terms of this Paragraph 3, the Subsidiary
Guarantor hereby grants, pledges and assigns to the Administrative Agent, for
the benefit of the Lenders, a continuing security interest in, and a right of
set off, to the extent applicable, against any and all right, title and interest
of the Subsidiary Guarantor in and to the Collateral (as such term is defined in
Section 2 of the Security Agreement) of the Subsidiary Guarantor.

4. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
Collateral Document and the schedules



--------------------------------------------------------------------------------

and exhibits thereto. The information on the schedules to the Credit Agreement
and the Collateral Documents are hereby supplemented (to the extent permitted
under the Credit Agreement or Collateral Documents) to reflect the information
shown on the attached Schedule A.

5. The Borrower confirms that the Credit Agreement is, and upon the Subsidiary
Guarantor becoming a Guarantor, shall continue to be, in full force and effect.
The parties hereto confirm and agree that immediately upon the Subsidiary
Guarantor becoming a Guarantor the term “Obligations,” as used in the Credit
Agreement, shall include all obligations of the Subsidiary Guarantor under the
Credit Agreement and under each other Loan Document.

6. Each of the Borrower and the Subsidiary Guarantor agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement and the other Loan Documents in order to
effect the purposes of this Agreement.

7. This Agreement may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

8. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of California. The terms of Sections 11.14 and 11.15
of the Credit Agreement are incorporated herein by reference, mutatis mutandis,
and the parties hereto agree to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

SUBSIDIARY GUARANTOR: [SUBSIDIARY GUARANTOR] By:

 

Name:

 

Title:

 

BORROWER: IXIA, a California corporation By:

 

Name:

 

Title:

 

 

Acknowledged, accepted and agreed:

SILICON VALLEY BANK,

as Administrative Agent

By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Schedule A

Schedules to Credit Agreement and Collateral Documents

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

EXHIBIT E

[Form of]

Loan Notice

Date: [            ,             ]

 

TO: Silicon Valley Bank, as Administrative Agent RE: Amended and Restated Credit
Agreement, dated as of March 2, 2015, by and among Ixia, a California
corporation (the “Borrower”), the Guarantors, the Lenders and Silicon Valley
Bank, as Administrative Agent, L/C Issuer and Swingline Lender (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)

DATE:

[Date]

 

 

The undersigned hereby requests (select one):

¨ A Borrowing of [Revolving][Term] Loans

¨ A [conversion] or [continuation] of [Revolving][Term] Loans

---

 

1. On                      (the “Credit Extension Date”) 2. In the amount of
$         3. Comprised of: ¨ Base Rate Loans ¨ Eurodollar Rate Loans 4. For
Eurodollar Rate Loans: with an Interest Period of      months

The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Credit Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 of the Credit Agreement shall be satisfied on and as of the date of
the Credit Extension Date.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IXIA, a California corporation By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT F

[Form of]

Permitted Acquisition Certificate

 

TO: Silicon Valley Bank, as Administrative Agent RE: Amended and Restated Credit
Agreement, dated as of March 2, 2015, by and among Ixia, a California
corporation (the “Borrower”), the Guarantors, the Lenders and Silicon Valley
Bank, as Administrative Agent, L/C Issuer and Swingline Lender (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE: [Date]

 

 

[Loan Party] intends to make an Acquisition of [            ] (the “Target”).
The undersigned Responsible Officer of [Loan Party], hereby certifies that:

(a) The Acquisition is an acquisition of a type of business (or assets used in a
type of business) permitted to be engaged in by the Borrower and its
Subsidiaries pursuant to the terms of the Credit Agreement.

(b) No Default exists or would exist after giving effect to the Acquisition.

(c) After giving effect to the Acquisition on a Pro Forma Basis, (i) solely if
such Acquisition is funded wholly or in part with cash, the Loan Parties shall
have cash (including any Restricted Cash), Cash Equivalents and marketable
securities in excess of $75,000,000, (ii) the Loan Parties are in Pro Forma
Compliance and (iii) the Consolidated Senior Leverage Ratio and the Consolidated
Total Leverage Ratio shall in each case be 0.25 less than the then applicable
Level set forth in Section 7.11(b), calculated using the same Measurement Period
used to determine Pro Forma Compliance, in each case, as demonstrated on
Schedule A attached hereto.

(d) The Loan Parties [have complied/shall comply] with Sections 6.13 and 6.14 of
the Credit Agreement, to the extent required to do so thereby.

(e) Attached hereto as Schedule B is a description of the material terms of the
Acquisition (including a description of the business and the form of
consideration).

(f) Attached hereto as Schedule C are the [audited financial statements]
[management-prepared financial statements] of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date.

(g) Attached hereto as Schedule D are the Consolidated projected income
statements of the Borrower and its Subsidiaries (giving effect to the
Acquisition).

(h) The Acquisition is not a “hostile” acquisition and has been approved by the
board of directors (or equivalent) and/or shareholders (or equivalents) of the
applicable Loan Party and the Target.



--------------------------------------------------------------------------------

(i) The Target shall be (x) in the same or a related line of business as that
conducted by the Borrower on the Effective Date, or (y) in a business that is
ancillary to and in furtherance of the line of business as that conducted by the
Borrower on the Closing Date.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IXIA, a California corporation By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Schedule A

Financial Covenant Calculations

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

Schedule B

Description of Material Terms

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

Schedule C

[Audited Financial Statements] [Management-Prepared Financial Statements]

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

Schedule D

Consolidated Projected Income Statements

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

EXHIBIT G

[Form of]

Revolving Note

[            ,             ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Amended and Restated Credit Agreement (as hereinafter
defined), the principal amount of each Revolving Loan from time to time made by
the Lender to the Borrower under that certain Amended and Restated Credit
Agreement, dated as of March 2, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors, the Lenders from time to time party thereto,
and Silicon Valley Bank, as Administrative Agent, L/C Issuer and Swingline
Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. Except as otherwise provided in Section 2.04(f) of the Credit
Agreement with respect to Swingline Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, and the holder is entitled to the benefits thereof. Revolving Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

Delivery of an executed counterpart of a signature page of this Revolving Note
by fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Revolving Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IXIA, a California corporation By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT H

[Form of]

Secured Party Designation Notice

 

TO: Silicon Valley Bank, as Administrative Agent RE: Amended and Restated Credit
Agreement, dated as of March 2, 2015, by and among Ixia, a California
corporation (the “Borrower”), the Guarantors, the Lenders and Silicon Valley
Bank, as Administrative Agent, L/C Issuer and Swingline Lender (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE: [Date]

 

 

[Name of Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies
you, pursuant to the terms of the Credit Agreement, that the Secured Party meets
the requirements of a [Cash Management Bank] [Hedge Bank] under the terms of the
Credit Agreement and is a [Cash Management Bank] [Hedge Bank] under the Credit
Agreement and the other Loan Documents.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

                                         , as a [Cash Management Bank] [Hedge
Bank] By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT I

[Form of]

Solvency Certificate

 

TO: Silicon Valley Bank, as Administrative Agent RE: Amended and Restated Credit
Agreement, dated as of March 2, 2015, by and among Ixia, a California
corporation (the “Borrower”), the Guarantors, the Lenders and Silicon Valley
Bank, as Administrative Agent, L/C Issuer and Swingline Lender (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE: [Date]

 

 

The undersigned Responsible Officer of the Borrower is familiar with the
properties, businesses, assets and liabilities of the Loan Parties and is duly
authorized to execute this certificate on behalf of the Borrower and the other
Loan Parties.

The undersigned certifies that [he/she] has made such investigation and
inquiries as to the financial condition of the Loan Parties and their
Subsidiaries as the undersigned deems necessary and prudent for the purpose of
providing this Certificate. The undersigned acknowledges that the Administrative
Agent and the Lenders are relying on the truth and accuracy of this Certificate
in connection with the making of Credit Extensions and the other transactions
contemplated under the Credit Agreement.

The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof.

BASED ON THE FOREGOING, the undersigned certifies that, both before and after
giving effect to the transactions contemplated by the Credit Agreement:

(a) The fair value of the property of each Loan Party, individually and together
with its Subsidiaries on a Consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Loan Party,
individually and together with its Subsidiaries on a Consolidated basis.

(b) The present fair salable value of the assets of each Loan Party,
individually and together with its Subsidiaries on a Consolidated basis, is not
less than the amount that will be required to pay the probable liability of such
Loan Party individually and together with its Subsidiaries on a Consolidated
basis, on their debts as they become absolute and matured.

(c) Each Loan Party, individually and together with its Subsidiaries on a
Consolidated basis, does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Loan Party’s individual or consolidated ability
to pay such debts and liabilities as they mature.



--------------------------------------------------------------------------------

(d) No Loan Party is engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Loan Party’s property would
constitute an unreasonably small capital.

(e) Each Loan Party, individually and together with its Subsidiaries on a
Consolidated basis, is able to pay its individual and consolidated debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.

(f) The amount of contingent liabilities at any time have been computed as the
amount that, in the light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IXIA, a California corporation By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT J

[Form of]

Swingline Loan Notice

 

TO: Silicon Valley Bank, as Administrative Agent and Swingline Lender RE:
Amended and Restated Credit Agreement, dated as of March 2, 2015, by and among
Ixia, a California corporation (the “Borrower”), the Guarantors, the Lenders and
Silicon Valley Bank, as Administrative Agent, L/C Issuer and Swingline Lender
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE: [Date]

 

 

The undersigned hereby requests a Swingline Loan:

 

  1. On                      (the “Credit Extension Date”)

 

  2. In the amount of $         .

The Swingline Borrowing requested herein complies with the requirements of the
provisos contained in Section 2.04(a) of the Credit Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 shall be satisfied on and as of the date of the Credit Extension
Date.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

IXIA, a California corporation By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT K

[Form of]

Term Note

[            ,             ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of Term Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
March 2, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the
Guarantors, the Lenders from time to time party thereto, and Silicon Valley
Bank, as Administrative Agent, L/C Issuer and Swingline Lender.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement and
the holder is entitled to the benefits thereof. The Term Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Term Note and endorse thereon the date, amount and maturity of its Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

Delivery of an executed counterpart of a signature page of this Term Note by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Term Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IXIA, a California corporation By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT L

[Form of]

Officer’s Certificate

 

TO:    Silicon Valley Bank, as Administrative Agent and Swingline Lender RE:   
Amended and Restated Credit Agreement, dated as of March 2, 2015, by and among
Ixia, a California corporation (the “Borrower”), the Guarantors, the Lenders and
Silicon Valley Bank, as Administrative Agent, L/C Issuer and Swingline Lender
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:   
[Date]

 

 

The undersigned Responsible Officer of [LOAN PARTY] (the “Company”) hereby
certifies as follows:

1. Attached hereto as Exhibit A is a true and complete copy of the [articles of
incorporation] [certificate of formation] [certificate of limited partnership]
of the Company and all amendments thereto as in effect on the date hereof
certified as a recent date by the appropriate Governmental Authorities of the
state of [incorporation] [organization] of the Company.

2. Attached hereto as Exhibit B is a true and complete copy of the [bylaws]
[operating agreement] [partnership agreement] of the Company and all amendments
thereto as in effect on the date hereof.

3. Attached hereto as Exhibit C is a true and complete copy of resolutions duly
adopted by the [board of directors] [members] [managers] [partners] of the
Company on [                    ]. Such resolutions have not in any way been
rescinded or modified and have been in full force and effect since their
adoption to and including the date hereof, and such resolutions are the only
corporate proceedings of the Company now in force relating to or affecting the
matters referred to therein.

4. Attached hereto as Exhibit D are true and complete copies of the certificates
of good standing, existence or its equivalent of the Company certified as of a
recent date by the appropriate Governmental Authorities of the state of
[incorporation] [organization] of the Company and each other state in which the
failure to so qualify and be in good standing could reasonably be expected to
have a Material Adverse Effect.

5. The following persons are the duly elected and qualified officers of the
Company, holding the offices indicated next to the names below on the date
hereof, and the signatures appearing opposite the names of the officers below
are their true and genuine signatures, and each of such officers is duly
authorized to execute and deliver, on behalf of the Company, the Credit
Agreement, the Notes and the other Loan Documents to be issued pursuant thereto:

 

Name

 

Office

 

Signature

       



--------------------------------------------------------------------------------



Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the day and
year set forth above.

 

By:

 

Name:

 

Title:

 

I,                     , the                      of the Company, hereby certify
that                          is the duly elected and qualified
                     of the Company and that his/her true and genuine signature
is set forth above.

 

By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT M-1

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of March 2, 2015, by and among Ixia, a California corporation (the “Borrower”),
the Guarantors, the Lenders and Silicon Valley Bank, as Administrative Agent,
L/C Issuer and Swingline Lender (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”). Pursuant
to the provisions of Section 3.01 of the Credit Agreement, the undersigned
hereby certifies that (a) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (d) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or W-8BEN, as
applicable. By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (b) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF FOREIGN LENDER] By:

 

Name:

 

Title:

 

Date:             ,             



--------------------------------------------------------------------------------

EXHIBIT M-2

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of March 2, 2015, by and among Ixia, a California corporation (the “Borrower”),
the Guarantors, the Lenders and Silicon Valley Bank, as Administrative Agent,
L/C Issuer and Swingline Lender (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”). Pursuant
to the provisions of Section 3.01 of the Credit Agreement, the undersigned
hereby certifies that (a) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (b) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not
a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or W-8BEN, as applicable. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Date:             ,             



--------------------------------------------------------------------------------

EXHIBIT M-3

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of March 2, 2015, by and among Ixia, a California corporation (the “Borrower”),
the Guarantors, the Lenders and Silicon Valley Bank, as Administrative Agent,
L/C Issuer and Swingline Lender (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”). Pursuant
to the provisions of Section 3.01 of the Credit Agreement, the undersigned
hereby certifies that (a) it is the sole record owner of the participation in
respect of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such participation, (c) with
respect such participation, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Date:             ,             



--------------------------------------------------------------------------------

EXHIBIT M-4

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of March 2, 2015, by and among Ixia, a California corporation (the “Borrower”),
the Guarantors, the Lenders and Silicon Valley Bank, as Administrative Agent,
L/C Issuer and Swingline Lender (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”). Pursuant
to the provisions of Section 3.01 of the Credit Agreement, the undersigned
hereby certifies that (a) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) its direct or indirect partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(c) with respect to the extension of credit pursuant to this Credit Agreement or
any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Date:             ,             



--------------------------------------------------------------------------------

EXHIBIT N

[Form of]

Landlord Waiver

Drawn by and return to:

[NAME and ADDRESS]

THIS LANDLORD AGREEMENT (this “Agreement”) is entered as of this [    ] day of
[            , 20    ] by [                    ], a [                    ]
(“Landlord”), the owner of certain real property, buildings and improvements
located in [                    ], to Silicon Valley Bank, in its capacity as
administrative agent (the “Administrative Agent”) for itself and the other
lenders (the “Lenders”) providing certain credit facilities pursuant to that
certain Amended and Restated Credit Agreement, dated on or about March 2, 2015
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) by and among
Ixia, a California corporation (the “Borrower”), the guarantors from time to
time party thereto (the “Guarantors” and together with the Borrower, the “Loan
Parties”), the lenders and other financial institutions from time to time party
thereto, and the Administrative Agent.

Recitals:

A. The Lenders have agreed to provide the Borrower with certain loan facilities
and other financial accommodations (the “Loan Facilities”) under the terms and
conditions of the Credit Agreement, which Loan Facilities are guaranteed by the
Guarantors. The Loan Parties have secured the repayment of the Loan Facilities
and certain other obligations (collectively, defined as “Secured Obligations” in
the Credit Agreement) by granting the Administrative Agent, for the ratable
benefit of the Secured Parties (as defined in the Credit Agreement), a security
interest in all of the Loan Parties’ personal property, whether now owned or
hereafter acquired, including all proceeds of any of the foregoing
(collectively, the “Collateral”).

B. Whereas Landlord is the lessor under the lease described in Exhibit A
attached hereto (the “Lease”) with [                    ] (the “Tenant”) as
lessee pursuant to which Landlord has leased certain premises to Tenant located
at [                    ] (the “Premises”).

C. As a condition to extending the Loan Facilities, the Lenders and the
Administrative Agent have requested that the Loan Parties obtain, and cause the
Landlord to provide, a waiver and subordination, pursuant to the terms of this
Agreement, of all of its rights against any of the Collateral until the Facility
Termination Date (as defined in the Credit Agreement).

NOW, THEREFORE, in consideration of the foregoing, and the mutual benefits
accruing to the Administrative Agent and Landlord as a result of the Loan
Facilities provided by the Lenders pursuant to the Credit Agreement, the
sufficiency and receipt of such consideration being hereby acknowledged, the
parties hereto agree as follows:

1. Landlord hereby subordinates in favor of the Administrative Agent, for the
benefit of the Secured Parties, any and all rights or interests that Landlord,
or its successors and assigns, may now or



--------------------------------------------------------------------------------

hereafter have in or to the Collateral, including, without limitation, any lien,
claim, charge or encumbrance of any kind or nature, arising by statute,
contract, common law or otherwise.

2. Landlord hereby agrees that the liens and security interests existing in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, shall be prior and superior to (a) any and all rights of distraint,
levy, and execution which Landlord may now or hereafter have against the
Collateral, (b) any and all liens and security interests which Landlord may now
or hereafter have on and in the Collateral, and (c) any and all other rights,
demands and claims of every nature whatsoever which Landlord may now or
hereafter have on or against the Collateral for any reason whatsoever,
including, without limitation, rent, storage charge, or similar expense, cost or
sum due or to become due Landlord by Tenant under the provisions of any lease,
storage agreement or otherwise, and Landlord hereby subordinates all of its
foregoing rights and interests in the Collateral to the security interest of the
Administrative Agent in the Collateral. Landlord deems the Collateral to be
personal property, not fixtures.

3. Upon the advance written notice from the Administrative Agent that an event
of default has occurred and is continuing under the Credit Agreement, Landlord
agrees that the Administrative Agent or its delegates or assigns may enter upon
the Premises at any time or times, during normal business hours, to inspect or
remove the Collateral, or any part thereof, from the Premises, without charge,
either prior to or subsequent to the termination of the Lease, provided that in
any event such removal shall occur no later than forty-five (45) days after the
termination of the Lease. The Administrative Agent shall repair or pay
reasonable compensation to Landlord for damage, if any, to the Premises caused
by the removal of the Collateral. In addition to the above removal rights, the
Landlord will permit the Administrative Agent to remain on the Premises for
forty-five (45) days after the Administrative Agent gives the Landlord notice of
its intention to do so and to take such action as the Administrative Agent deems
necessary or appropriate in order to liquidate the Collateral, provided that the
Administrative Agent shall pay to the Landlord the basic rent due under the
Lease pro-rated on a per diem basis determined on a 30-day month (provided, that
such rent shall exclude any rent adjustments, indemnity payments or similar
amounts payable under the Lease for default, holdover status or similar
charges).



--------------------------------------------------------------------------------

4. Landlord represents and warrants: (a) that it has not assigned its claims for
payment, if any, nor its right to perfect or assert a lien of any kind
whatsoever against Tenant’s Collateral; (b) that it has the right, power and
authority to execute this Agreement; (c) that it holds legal title to the
Premises; (d) that it is not aware of any breach or default by the Tenant of its
obligations under the Lease with respect to the Premises; and (e) the Lease,
together with all assignments, modifications, supplementations and amendments
set forth in Exhibit A, represents, as of the date hereof, the entire agreement
between the parties with respect to the lease of the Premises. Landlord further
agrees to provide the Administrative Agent with prompt written notice in the
event that Landlord sells the Premises or any portion thereof.

5. The Landlord shall send to the Administrative Agent (in the manner provided
herein) a copy of any notice or statement sent to the Tenant by the Landlord
asserting a default under the Lease. Such copy shall be sent to the
Administrative Agent at the same time such notice or statement is sent to the
Tenant. Notices shall be sent to the Administrative Agent by prepaid, registered
or certified mail, addressed to the Administrative Agent at the following
address, or such other address as the Administrative Agent shall designate to
the Landlord in writing:

Silicon Valley Bank, as Administrative Agent

[ADDRESS

Attention:]

6. The Landlord shall not terminate the Lease or pursue any other right or
remedy under the Lease by reason of any default of the Tenant under the Lease,
until the Landlord shall have given a copy of such written notice to the
Administrative Agent as provided above and, in the event any such default is not
cured by the Tenant within any time period provided for under the terms and
conditions of the Lease, the Landlord will allow the Administrative Agent
(a) thirty (30) days from the expiration of the Tenant’s cure period under the
Lease within which the Administrative Agent shall have the right, but shall not
be obligated, to remedy such act, omission or other default and Landlord will
accept such performance by the Administrative Agent and (b) up to an additional
sixty (60) days to occupy the Premises; provided that during such period of
occupation the Administrative Agent shall pay to the Landlord the basic rent due
under the Lease pro-rated on a per diem basis determined on a thirty (30) day
month (provided that such rent shall exclude any rent adjustments, indemnity
payments or similar amounts payable under the Lease for default, holdover or
similar charge).

7. The undersigned will notify all successor owners, transferees, purchasers and
mortgagees of the Premises of the existence of this Agreement. The agreements
contained herein may not be modified or terminated orally and shall be binding
upon the successors, assigns and personal representatives of the undersigned,
upon any successor owner or transferee of the Premises, and upon any purchasers,
including any mortgagee, from the undersigned.

8. This Agreement shall continue in effect during the term of the Credit
Agreement, and any extensions, renewals or modifications thereof and any
substitutions therefor, shall be binding upon the successors, assigns and
transferees of Landlord, and shall inure to the benefit of the transferees of
Landlord, and shall inure to the benefit of the Administrative Agent, each
Secured Party and their respective successors and assigns. Landlord hereby
waives notice of the Administrative Agent’s acceptance of and reliance on this
Agreement.

9. This Agreement may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.



--------------------------------------------------------------------------------

10. This Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of [Applicable Governing Law]. All
judicial proceedings brought by the Landlord, the Administrative Agent or the
Tenant with respect to this Agreement may be brought in any state or federal
court of competent jurisdiction in the State of [Applicable Governing Law], and,
by execution and delivery of this Agreement, each of the Landlord,
Administrative Agent and the Tenant accepts, for itself and in connection with
its properties, generally and unconditionally, the non-exclusive jurisdiction of
the aforesaid courts and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Agreement from which no appeal has been
taken or is available.

11. This Agreement represents the agreement of the Landlord, Administrative
Agent and the Tenant with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Landlord,
Administrative Agent and the Tenant relative to the subject matter hereof not
expressly set forth or referred to herein.

12. This Agreement may not be amended, modified or waived except by a written
amendment or instrument signed by each of the Landlord, the Administrative Agent
and the Tenant.

[INSERT IF IT IS A LEASEHOLD MORTGAGE: The Landlord hereby consents to the
execution and delivery by the Tenant to the Administrative Agent for the benefit
of the Secured Parties of a leasehold mortgage and/or deed of trust (the
“Leasehold Mortgage”) which shall secure the Secured Obligations and cover the
Tenant’s rights under the Lease, the leasehold estate created thereby and all
Collateral of the Tenant located on the Premises. The Landlord consents to the
recording of the Lease (or a Memorandum of Lease or other summary of the Lease),
the Leasehold Mortgage by the Administrative Agent, and any Uniform Commercial
Code fixture filing in connection therewith, in the real property records of the
county in which the Premises is located and any other appropriate recording
office.]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and the Administrative Agent have each caused this
Agreement to be duly executed by their respective authorized representatives as
of the date first above written.

 

                    , as Landlord By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Acknowledged and Agreed:                                          , as Tenant
By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Acknowledged and Agreed:

SILICON VALLEY BANK,

as Administrative Agent

By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Exhibit A

Lease

[TO BE ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT O

[Form of]

Financial Condition Certificate

 

TO: Silicon Valley Bank, as Administrative Agent and Swingline Lender RE:
Amended and Restated Credit Agreement, dated as of March 2, 2015, by and among
Ixia, a California corporation (the “Borrower”), the Guarantors, the Lenders and
Silicon Valley Bank, as Administrative Agent, L/C Issuer and Swingline Lender
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE: [Date]

 

 

Pursuant to the terms of Section 4.01 of the Credit Agreement, a Responsible
Officer of the Borrower hereby certifies on behalf of the Loan Parties and not
in any individual capacity that, as of the date hereof, the statements below are
accurate and complete in all respects:

(a) There does not exist any pending or ongoing, action, suit, investigation,
litigation or proceeding in any court or before any other Governmental Authority
(i) affecting the Credit Agreement or the other Loan Documents, that has not
been settled, dismissed, vacated, discharged or terminated prior to the
Effective Date or (ii) that purports to affect any Loan Party or any of its
Subsidiaries, or any transaction contemplated by the Loan Documents, which
action, suit, investigation, litigation or proceeding would reasonably be
expected to have a Material Adverse Effect, that has not been settled,
dismissed, vacated, discharged or terminated prior to the Effective Date.

(b) Immediately after giving effect to the Credit Agreement, the other Loan
Documents and all transactions contemplated by the Credit Agreement to occur on
the Effective Date, (i) no Default or Event of Default exists, (ii) the
representations and warranties of the Borrower and each other Loan Party
contained in Article II or Article V of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith, is (A) with respect to representations and warranties
that contain a materiality qualification, be true and correct (subject to the
materiality qualifications set forth therein) on and as of the date of such
Credit Extension and (B) with respect to representations and warranties that do
not contain a materiality qualification, be true and correct in all material
respects on and as of the date of such Credit Extension, and (iii) the Loan
Parties are in pro forma compliance with each of the initial financial covenants
set forth in Section 7.11 of the Credit Agreement, as demonstrated by the
financial covenant calculations set forth on Schedule A attached hereto, as of
the last day of the quarter ending at least twenty (20) days preceding the
Effective Date, and (iv) the transactions contemplated by the Credit Agreement
do not contravene, or otherwise conflict with, the terms of the Convertible Note
Documents.

(c) Immediately after giving effect to the Credit Agreement, the other Loan
Documents and all transactions contemplated by the Credit Agreement to occur on
the Effective Date, each of the conditions precedent in Section 4.01 have been
satisfied.



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IXIA, a California corporation By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Schedule A

Financial Covenant Calculations

[TO BE COMPLETED BY BORROWER]